 


109 HR 1360 IH: Fairness in Asbestos Injury Resolution Act of 2005
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1360 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Kirk (for himself, Mr. Bass, Mr. Platts, Mr. Shimkus, Mr. Kennedy of Minnesota, and Mr. Dent) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Energy and Commerce, Ways and Means, Education and the Workforce, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To create a fair and efficient system to resolve claims of victims for bodily injury caused by asbestos exposure, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Fairness in Asbestos Injury Resolution Act of 2005 or the FAIR Act of 2005. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings and purpose 
Sec. 3. Definitions 
Title I—Asbestos claims resolution 
Subtitle A—Office of Asbestos Disease Compensation 
Sec. 101. Establishment of Office of Asbestos Disease Compensation 
Sec. 102. Advisory Committee on Asbestos Disease Compensation 
Sec. 103. Medical Advisory Committee 
Sec. 104. Claimant assistance 
Sec. 105. Physicians Panels 
Sec. 106. Program startup 
Sec. 107. Authority of the Administrator 
Subtitle B—Asbestos disease compensation procedures 
Sec. 111. Essential elements of eligible claim 
Sec. 112. General rule concerning no-fault compensation 
Sec. 113. Filing of claims 
Sec. 114. Eligibility determinations and claim awards 
Sec. 115. Medical evidence auditing procedures 
Subtitle C—Medical criteria 
Sec. 121. Medical criteria requirements 
Subtitle D—Awards 
Sec. 131. Amount 
Sec. 132. Medical monitoring 
Sec. 133. Payment 
Sec. 134. Reduction in benefit payments for collateral sources 
Title II—Asbestos Injury Claims Resolution Fund 
Subtitle A—Asbestos defendants funding allocation 
Sec. 201. Definitions 
Sec. 202. Authority and tiers 
Sec. 203. Subtiers 
Sec. 204. Assessment administration 
Subtitle B—Asbestos Insurers Commission 
Sec. 210. Definition 
Sec. 211. Establishment of Asbestos Insurers Commission 
Sec. 212. Duties of Asbestos Insurers Commission 
Sec. 213. Powers of Asbestos Insurers Commission 
Sec. 214. Personnel matters 
Sec. 215. Termination of Asbestos Insurers Commission 
Sec. 216. Expenses and costs of Commission 
Subtitle C—Asbestos Injury Claims Resolution Fund 
Sec. 221. Establishment of Asbestos Injury Claims Resolution Fund 
Sec. 222. Management of the Fund 
Sec. 223. Enforcement of payment obligations 
Sec. 224. Interest on underpayment or nonpayment 
Title III—Judicial review 
Sec. 301. Judicial review of rules and regulations 
Sec. 302. Judicial review of award decisions 
Sec. 303. Judicial review of participants’ assessments 
Sec. 304. Other judicial challenges 
Sec. 305. Stays, exclusivity, and constitutional review 
Title IV—Miscellaneous provisions 
Sec. 401. False information 
Sec. 402. Effect on bankruptcy laws 
Sec. 403. Effect on other laws and existing claims 
Sec. 404. Effect on insurance and reinsurance contracts 
Sec. 405. Annual report of the Administrator 
Sec. 406. Rules of construction relating to liability of the United States Government 
Sec. 407. Rules of construction 
Sec. 408. Violations of environmental and occupational health and safety requirements 
Sec. 409. Nondiscrimination of health insurance 
Title V—Asbestos ban 
Sec. 501. Prohibition on asbestos containing products  
2.Findings and purpose 
(a)FindingsCongress finds the following: 
(1)A great number of Americans have been exposed to forms of asbestos that can have devastating health effects. 
(2)Various injuries can be caused by exposure to some forms of asbestos, including pleural disease and some forms of cancer. 
(3)The injuries caused by asbestos can have latency periods of up to 40 years, and even limited exposure to some forms of asbestos may result in injury in some cases. 
(4)Asbestos litigation has had a significant detrimental effect on the country’s economy, driving companies into bankruptcy, diverting resources from those who are truly sick, and endangering jobs and pensions. 
(5)The scope of the asbestos litigation crisis cuts across every State and virtually every industry. 
(6)The United States Supreme Court has recognized that Congress must act to create a more rational asbestos claims system. In 1991, a Judicial Conference Ad Hoc Committee on Asbestos Litigation, appointed by Chief Justice William Rehnquist, found that the ultimate solution should be legislation recognizing the national proportions of the problem . . . and creating a national asbestos dispute resolution scheme . . .. The Court found in 1997 in Amchem Products Inc. v. Windsor, 521 U.S. 591, 595 (1997), that [t]he argument is sensibly made that a nationwide administrative claims processing regime would provide the most secure, fair, and efficient means of compensating victims of asbestos exposure. In 1999, the Court in Ortiz v. Fibreboard Corp., 527 U.S. 819, 821 (1999), found that the elephantine mass of asbestos cases . . . defies customary judicial administration and calls for national legislation. That finding was again recognized in 2003 by the Court in Norfolk & Western Railway Co. v. Ayers, 123 S.Ct. 1210 (2003). 
(7)This crisis, and its significant effect on the health and welfare of the people of the United States, on interstate and foreign commerce, and on the bankruptcy system, compels Congress to exercise its power to regulate interstate commerce and create this legislative solution in the form of a national asbestos injury claims resolution program to supersede all existing methods to compensate those injured by asbestos, except as specified in this Act. 
(b)PurposeThe purpose of this Act is to— 
(1)create a privately funded, publicly administered fund to provide the necessary resources for a fair and efficient system to resolve asbestos injury claims that will provide compensation for legitimate present and future claimants of asbestos exposure as provided in this Act; 
(2)provide compensation to those present and future victims based on the severity of their injuries, while establishing a system flexible enough to accommodate individuals whose conditions worsens; 
(3)relieve the Federal and State courts of the burden of the asbestos litigation; and 
(4)increase economic stability by resolving the asbestos litigation crisis that has bankrupted companies with asbestos liability, diverted resources from the truly sick, and endangered jobs and pensions. 
3.DefinitionsIn this Act, the following definitions shall apply: 
(1)AdministratorThe term Administrator means the Administrator of the Office of Asbestos Disease Compensation appointed under section 101(b). 
(2)AsbestosThe term asbestos includes— 
(A)chrysotile; 
(B)amosite; 
(C)crocidolite; 
(D)tremolite asbestos; 
(E)winchite asbestos; 
(F)richterite asbestos; 
(G)anthophyllite asbestos; 
(H)actinolite asbestos; 
(I)any of the minerals listed under subparagraphs (A) through (H) that has been chemically treated or altered, and any asbestiform variety, type, or component thereof; and 
(J)asbestos-containing material, such as asbestos-containing products, automotive or industrial parts or components, equipment, improvements to real property, and any other material that contains asbestos in any physical or chemical form. 
(3)Asbestos claim 
(A)In generalThe term asbestos claim means any claim, premised on any theory, allegation, or cause of action for damages or other relief presented in a civil action or bankruptcy proceeding, directly, indirectly, or derivatively arising out of, based on, or related to, in whole or part, the health effects of exposure to asbestos, including loss of consortium, wrongful death, and any derivative claim made by, or on behalf of, any exposed person or any representative, spouse, parent, child or other relative of any exposed person. 
(B)ExclusionThe term does not include claims alleging damage or injury to tangible property, or claims for benefits under a workers’ compensation law or veterans’ benefits program. 
(4)Asbestos claimantThe term asbestos claimant means an individual who files a claim under section 113. 
(5)Civil actionThe term civil action means all suits of a civil nature in State or Federal court, whether cognizable as cases at law or in equity or in admiralty, but does not include an action relating to any workers’ compensation law, or a proceeding for benefits under any veterans’ benefits program. 
(6)Collateral source compensationThe term collateral source compensation means the compensation that the claimant received, or is entitled to receive, from a defendant or an insurer of that defendant, or compensation trust as a result of a judgment or settlement for an asbestos-related injury that is the subject of a claim filed under section 113. 
(7)Eligible disease or conditionThe term eligible disease or condition means, to the extent that the illness meets the medical criteria requirements established under subtitle C of title I, asbestosis/pleural disease, severe asbestosis disease, disabling asbestosis disease, mesothelioma, lung cancer I, lung cancer II, lung cancer III, and other cancers. 
(8)FundThe term Fund means the Asbestos Injury Claims Resolution Fund established under section 221. 
(9)Insurance receivership proceedingThe term insurance receivership proceeding means any State proceeding with respect to a financially impaired or insolvent insurer or reinsurer including the liquidation, rehabilitation, conservation, supervision or ancillary receivership of an insurer under State law. 
(10)LawThe term law includes all law, judicial or administrative decisions, rules, regulations, or any other principle or action having the effect of law. 
(11)Participant 
(A)In generalThe term participant means any person subject to the funding requirements of title II, including— 
(i)any defendant participant subject to liability for payments under subtitle A of that title; 
(ii)any insurer participant subject to a payment under subtitle B of that title; and 
(iii)any successor in interest of a participant. 
(B)Exception 
(i)In generalA defendant participant shall not include any person protected from any asbestos claim by reason of an injunction entered in connection with a plan of reorganization under chapter 11 of title 11, United States Code, that has been confirmed by a duly entered order or judgment of a court that is no longer subject to any appeal or judicial review, and the substantial consummation, as such term is defined in section 1101(2) of title 11, United States Code, of such plan of reorganization has occurred. 
(ii)ApplicabilityClause (i) shall not apply to a person who may be liable under subtitle A of title II based on prior asbestos expenditures related to asbestos claims that are not covered by an injunction described under clause (i). 
(12)PersonThe term person— 
(A)means an individual, trust, firm, joint stock company, partnership, association, insurance company, reinsurance company, or corporation; and 
(B)does not include the United States, any State or local government, or subdivision thereof, including school districts and any general or special function governmental unit established under State law. 
(13)StateThe term State means any State of the United States and also includes the District of Columbia, Commonwealth of Puerto Rico, the Northern Mariana Islands, the Virgin Islands, Guam, American Samoa, and any other territory or possession of the United States or any political subdivision of any of the entities under this paragraph. 
(14)Substantially continuesThe term substantially continues means that the business operations have not been significantly modified by the change in ownership. 
(15)Successor in interestThe term successor in interest means any person that acquires assets, and substantially continues the business operations, of a participant. The factors to be considered in determining whether a person is a successor in interest include— 
(A)retention of the same facilities or location; 
(B)retention of the same employees; 
(C)maintaining the same job under the same working conditions; 
(D)retention of the same supervisory personnel; 
(E)continuity of assets; 
(F)production of the same product or offer of the same service; 
(G)retention of the same name; 
(H)maintenance of the same customer base; 
(I)identity of stocks, stockholders, and directors between the asset seller and the purchaser; or 
(J)whether the successor holds itself out as continuation of previous enterprise, but expressly does not include whether the person actually knew of the liability of the participant under this Act. 
(16)Veterans’ benefits programThe term veterans’ benefits program means any program for benefits in connection with military service administered by the Veterans’ Administration under title 38, United States Code. 
(17)Workers’ compensation lawThe term workers’ compensation law— 
(A)means a law respecting a program administered by a State or the United States to provide benefits, funded by a responsible employer or its insurance carrier, for occupational diseases or injuries or for disability or death caused by occupational diseases or injuries; 
(B)includes the Longshore and Harbor Workers’ Compensation Act (33 U.S.C. 901 et seq.) and chapter 81 of title 5, United States Code; and 
(C)does not include the Act of April 22, 1908 (45 U.S.C. 51 et seq.), commonly known as the Federal Employers’ Liability Act, or damages recovered by any employee in a liability action against an employer. 
IAsbestos claims resolution 
AOffice of Asbestos Disease Compensation 
101.Establishment of Office of Asbestos Disease Compensation 
(a)In general 
(1)EstablishmentThere is established within the Department of Labor the Office of Asbestos Disease Compensation (hereinafter referred to in this Act as the Office), which shall be headed by an Administrator. 
(2)PurposeThe purpose of the Office is to provide timely, fair compensation, in the amounts and under the terms specified in this Act, on a no-fault basis and in a non-adversarial manner, to individuals whose health has been adversely affected by exposure to asbestos. 
(3)ExpensesThere shall be available from the Asbestos Injury Claims Resolution Fund to the Administrator such sums as are necessary for the administrative expenses of the Office, including the sums necessary for conducting the studies provided for in section 121(e). 
(b)Appointment of Administrator 
(1)In generalThe Administrator of the Office of Asbestos Disease Compensation shall be appointed by the President, by and with the advice and consent of the Senate. The Administrator shall serve for a term of 5 years. 
(2)ReportingThe Administrator shall report directly to the Assistant Secretary of Labor for the Employment Standards Administration. 
(c)Duties of Administrator 
(1)In generalThe Administrator shall be responsible for— 
(A)processing claims for compensation for asbestos-related injuries and paying compensation to eligible claimants under the criteria and procedures established under title I; 
(B)determining, levying, and collecting assessments on participants under title II; 
(C)appointing or contracting for the services of such personnel, making such expenditures, and taking any other actions as may be necessary and appropriate to carry out the responsibilities of the Office, including entering into cooperative agreements with other Federal agencies or State agencies and entering into contracts with non-governmental entities; 
(D)conducting such audits and additional oversight as necessary to assure the integrity of the program; 
(E)managing the Asbestos Injury Claims Resolution Fund established under section 221, including— 
(i)administering, in a fiduciary capacity, the assets of the Fund for the exclusive purpose of providing benefits to asbestos claimants and their beneficiaries; 
(ii)defraying the reasonable expenses of administering the Fund; 
(iii)investing the assets of the Fund in accordance with section 222(b); 
(iv)retaining advisers, managers, and custodians who possess the necessary facilities and expertise to provide for the skilled and prudent management of the Fund, to assist in the development, implementation and maintenance of the Fund’s investment policies and investment activities, and to provide for the safekeeping and delivery of the Fund’s assets; and 
(v)borrowing amounts authorized by section 221(b) on appropriate terms and conditions, including pledging the assets of or payments to the Fund as collateral; 
(F)promulgating such rules, regulations, and procedures as may be necessary and appropriate to implement the provisions of this Act; 
(G)making such expenditures as may be necessary and appropriate in the administration of this Act; 
(H)excluding evidence and disqualifying or debarring any attorney, physician, provider of medical or diagnostic services, including laboratories and others who provide evidence in support of a claimant’s application for compensation where the Administrator determines that materially false, fraudulent or fictitious statements or practices have been submitted or engaged in by such individuals or entities; and 
(I)having all other powers incidental, necessary, or appropriate to carrying out the functions of the Office. 
(2)Certain enforcementsFor each infraction relating to paragraph (1)(H), the Administrator also may impose a civil penalty not to exceed $10,000 on any person or entity found to have submitted or engaged in a materially false, fraudulent or fictitious statement or practice under this Act. The Administrator shall prescribe appropriate regulations to implement paragraph (1)(H). 
(3)Selection of deputy AdministratorsThe Administrator shall select a Deputy Administrator for Claims Administration to carry out the Administrator’s responsibilities under this title and a Deputy Administrator for Fund Management to carry out the Administrator’s responsibilities under title II of this Act. The Deputy Administrators shall report directly to the Administrator and shall be in the Senior Executive Service. 
(d)Expeditious determinationsThe Administrator shall prescribe rules to expedite claims for asbestos claimants with exigent circumstances. 
(e)Audit and personnel review proceduresThe Administrator shall establish audit and personnel review procedures for evaluating the accuracy of eligibility recommendations of agency and contract personnel. 
(f)Application of FOIA 
(1)In generalSection 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act) shall apply to the Office of Asbestos Disease Compensation and the Asbestos Insurers Commission. 
(2)ConfidentialityAny person may designate any record submitted under this section as a confidential commercial or financial record for purposes of section 552 of title 5, United States Code. The Administrator and the Chairman of the Asbestos Insurers Commission shall adopt procedures for designating such records as confidential. Information on reserves and asbestos-related liabilities submitted by any participant for the purpose of the allocation of payments under subtitles A and B of title II shall be deemed to be confidential financial records. 
102.Advisory Committee on Asbestos Disease Compensation 
(a)Establishment 
(1)In generalNot later than 120 days after the date of enactment of this Act, the Administrator shall establish an Advisory Committee on Asbestos Disease Compensation (hereinafter the Advisory Committee). 
(2)Composition and appointmentThe Advisory Committee shall be composed of 24 members, appointed as follows— 
(A)The Majority and Minority Leaders of the Senate, the Speaker of the House, and the Minority Leader of the House shall each appoint 4 members. Of the 4— 
(i)2 shall be selected to represent the interests of claimants, at least 1 of whom shall be selected from among individuals recommended by recognized national labor federations; and 
(ii)2 shall be selected to represent the interests of participants, 1 of whom shall be selected to represent the interests of the insurer participants and 1 of whom shall be selected to represent the interests of the defendant participants. 
(B)The Administrator shall appoint 8 members, who shall be individuals with qualifications and expertise in occupational or pulmonary medicine, occupational health, workers compensation programs, financial administration, investment of funds, program auditing, or other relevant fields. 
(3)QualificationsAll of the members described in paragraph (2) shall have expertise or experience relevant to the asbestos compensation program, including experience or expertise in diagnosing asbestos-related diseases and conditions, assessing asbestos exposure and health risks, filing asbestos claims, or administering a compensation or insurance program. None of the members described in paragraph (2)(B) shall be individuals who, for each of the 5 years before their appointments, earned more than 25 percent of their income by serving in matters related to asbestos litigation as consultants or expert witnesses. 
(b)DutiesThe Advisory Committee shall advise the Administrator on— 
(1)claims filing and claims processing procedures; 
(2)claimant assistance programs; 
(3)audit procedures and programs to ensure the quality and integrity of the compensation program; 
(4)the development of a list of industries, occupations and time periods for which there is a presumption of substantial occupational exposure to asbestos; 
(5)recommended analyses or research that should be conducted to evaluate past claims and to project future claims under the program; 
(6)the annual report required to be submitted to Congress under section 405; and 
(7)such other matters related to the implementation of this Act as the Administrator considers appropriate. 
(c)Operation of the Committee 
(1)Each member of the Advisory Committee shall be appointed for a term of 3 years, except that, of the members first appointed— 
(A)8 shall be appointed for a term of 1 year; 
(B)8 shall be appointed for a term of 2 years; and 
(C)8 shall be appointed for a term of 3 years,as determined by the Administrator at the time of appointment. 
(2)Any member appointed to fill a vacancy occurring before the expiration of the term shall be appointed only for the remainder of such term. 
(3)The Administrator shall designate a Chairperson and Vice Chairperson from among members of the Advisory Committee appointed under subsection (a)(2)(B). 
(4)The Advisory Committee shall meet at the call of the Chairperson or the majority of its members, and at a minimum shall meet at least 4 times per year during the first 5 years of the asbestos compensation program, and at least 2 times per year thereafter. 
(5)The Administrator shall provide to the Committee such information as is necessary and appropriate for the Committee to carry out its responsibilities under this section. The Administrator may, upon request of the Advisory Committee, secure directly from any Federal department or agency such information as may be necessary and appropriate to enable the Advisory Committee to carry out its duties under this section. Upon request of the Administrator, the head of such department or agency shall furnish such information to the Advisory Committee. 
(6)The Administrator shall provide the Advisory Committee with such administrative support as is reasonably necessary to enable it to perform its functions. 
(d)ExpensesMembers of the Advisory Committee, other than full-time employees of the United States, while attending meetings of the Advisory Committee or while otherwise serving at the request of the Administrator, and while serving away from their homes or regular places of business, shall be allowed travel and meal expenses, including per diem in lieu of subsistence, as authorized by section 5703 of title 5, United States Code, for individuals in the Government serving without pay. 
103.Medical Advisory Committee 
(a)In generalThe Administrator may establish a Medical Advisory Committee to provide expert advice regarding medical issues arising under the statute. 
(b)QualificationsNone of the members of the Medical Advisory Committee shall be individuals who, for each of the 5 years before their appointments, earned more than 25 percent of their income by serving in matters related to asbestos litigation as consultants or expert witnesses. 
104.Claimant assistance 
(a)EstablishmentNot later than 180 days after the enactment of this Act, the Administrator shall establish a comprehensive asbestos claimant assistance program to— 
(1)publicize and provide information to potential claimants about the availability of benefits for eligible claimants under this Act, and the procedures for filing claims and for obtaining assistance in filing claims; 
(2)provide assistance to potential claimants in preparing and submitting claims, including assistance in obtaining the documentation necessary to support a claim; 
(3)respond to inquiries from claimants and potential claimants; and 
(4)provide training with respect to the applicable procedures for the preparation and filing of claims to persons who provide assistance or representation to claimants. 
(b)Resource CentersThe claimant assistance program shall provide for the establishment of resource centers in areas where there are determined to be large concentrations of potential claimants. These centers shall be located, to the extent feasible, in facilities of the Department of Labor or other Federal agencies. 
(c)ContractsThe claimant assistance program may be carried out in part through contracts with labor organizations, community-based organizations, and other entities which represent or provide services to potential claimants, except that such organizations may not have a financial interest in the outcome of claims filed with the Office. 
(d)Legal assistance 
(1)In generalAs part of the program established under subsection (a), the Administrator shall establish a legal assistance program to provide assistance to asbestos claimants concerning legal representation issues. 
(2)List of qualified attorneysAs part of the program, the Administrator shall maintain a roster of qualified attorneys who have agreed to provide pro bono services to asbestos claimants under rules established by the Administrator. The claimants shall not be required to use the attorneys listed on such roster. 
(3)Notice 
(A)Notice by AdministratorThe Administrator shall provide asbestos claimants with notice of, and information relating to— 
(i)pro bono services for legal assistance available to those claimants; and 
(ii)any limitations on attorneys fees for claims filed under this title. 
(B)Notice by attorneysBefore a person becomes a client of an attorney with respect to an asbestos claim that attorney shall provide notice to that person of pro bono services for legal assistance available for that claim. 
(e)Attorney’s fees 
(1)In generalNotwithstanding any contract, the representative of an individual may not receive, for services rendered in connection with the claim of an individual under this Act, more than that percentage specified in paragraph (2) of an award made under this Act on such claim. 
(2)Applicable percentage limitations 
(A)In generalThe percentage limitation under paragraph (1) shall be— 
(i)2 percent for the filing of an initial claim; and 
(ii)10 percent with respect to any claim under appellate review. 
(B)ExceptionThe Administrator may by rule adopt a lower percentage limitation for particular classes of cases if the Administrator finds that— 
(i)the percentage limitation otherwise applicable under this paragraph would result in unreasonably high compensation to claimants’ representatives in such cases; and 
(ii)such lower percentage limitation would be reasonable and would not unduly limit the availability of representatives to claimants. 
(3)PenaltyAny representative of an asbestos claimant who violates this subsection shall be fined not more than $5,000. 
105.Physicians Panels 
(a)AppointmentThe Administrator shall, in accordance with section 3109 of title 5, United States Code, appoint physicians with experience and competency in diagnosing asbestos-related diseases to be available to serve on Physicians Panels as necessary to carry out this Act. 
(b)Formation of panels 
(1)In generalThe Administrator shall periodically determine— 
(A)the number of Physicians Panels necessary for the efficient conduct of the medical review process under section 121; 
(B)the number of Physicians Panels necessary for the efficient conduct of the exceptional medical claims process under section 121; and 
(C)the particular expertise necessary for each panel. 
(2)ExpertiseEach panel shall be composed of members having the particular expertise determined necessary by the Administrator, randomly selected from among the physicians appointed under subsection (a) having such expertise. 
(3)Panel membersEach panel shall consist of 3 physicians, 2 of whom shall be designated to participate in each case submitted to the panel, and the third of whom shall be consulted in the event of disagreement. 
(c)QualificationsTo be eligible to serve on a Physicians Panel under subsection (a), a person shall be— 
(1)a physician licensed in any State; 
(2)board-certified in pulmonary medicine, occupational medicine, internal medicine, oncology, or pathology; and 
(3)an individual who, for each of the 5 years before and during his or her appointment to a Physicians Panel, has earned no more than 25 percent of his or her income as an employee of a participating defendant or insurer or a law firm representing any party in asbestos litigation or as a consultant or expert witness in matters related to asbestos litigation. 
(d)DutiesMembers of the Physicians Panel shall— 
(1)make such medical determinations as are required to be made by Physicians Panels under section 121; and 
(2)perform such other functions as required under this Act. 
(e)CompensationNotwithstanding any limitation otherwise established under section 3109 of title 5, United States Code, the Administrator shall be authorized to pay members of the Physician Panel such compensation as is reasonably necessary to obtain their services. 
(f)Federal Advisory Committee ActA panel established under this section shall not be subject to the Federal Advisory Committee Act (5 U.S.C. App. 2). 
106.Program startup 
(a)Interim regulationsNot later than 90 days after the enactment of this Act, the Administrator shall promulgate interim regulations and procedures for the processing of claims under title I and the operation of the Fund under title II, including procedures for the expediting of exigent claims. 
(b)Interim personnelThe Secretary of Labor and the Assistant Secretary of Labor for the Employment Standards Administration may make available to the Administrator on a temporary basis such personnel and other resources as may be necessary to facilitate the expeditious startup of the program. The Administrator may in addition contract with individuals or entities having relevant experience to assist in the expeditious startup of the program. Such relevant experience shall include, but not be limited to, experience with the review of workers’ compensation, occupational disease, or similar claims and with financial matters relevant to the operation of the program. 
(c)Exigent health claims 
(1)In generalThe Administrator shall develop procedures to provide for an expedited process to categorize, evaluate, and pay exigent health claims. Such procedures shall include, pending promulgation of final regulations, adoption of interim regulations as needed for processing of exigent claims. 
(2)Eligible exigent health claimsA claim shall qualify for treatment as an exigent health claim if the claimant is living and the claimant provides— 
(A)documentation that a physician has diagnosed the claimant as having mesothelioma; or 
(B)a declaration or affidavit, from a physician who has examined the claimant within 120 days before the date of such declaration or affidavit, that the physician has diagnosed the claimant as being terminally ill from an asbestos-related illness and having a life expectancy of less than 1 year. 
(3)Additional exigent health claimsThe Administrator may, in final regulations promulgated under section 101(c), designate additional categories of claims that qualify as exigent health claims under this subsection. 
(d)Extreme financial hardship claimsThe Administrator may, in final regulations promulgated under section 101(c), designate categories of claims to be handled on an expedited basis as a result of extreme financial hardship. 
(e)Interim AdministratorUntil an Administrator is appointed and confirmed under section 101(b), the responsibilities of the Administrator under this Act shall be performed by the Assistant Secretary of Labor for the Employment Standards Administration, who shall have all the authority conferred by this Act on the Administrator and who shall be deemed to be the Administrator for purposes of this Act. Before final regulations being promulgated relating to claims processing, the Interim Administrator may prioritize claims processing, without regard to the time requirements prescribed in subtitle B of this title, based on severity of illness and likelihood that the illness in question was caused by exposure to asbestos. 
107.Authority of the AdministratorThe Administrator, on any matter within the jurisdiction of the Administrator under this Act, may— 
(1)issue subpoenas for and compel the attendance of witnesses within a radius of 100 miles; 
(2)administer oaths; 
(3)examine witnesses; and 
(4)require the production of books, papers, documents, and other evidence. 
BAsbestos disease compensation procedures 
111.Essential elements of eligible claimTo be eligible for an award under this Act for an asbestos-related disease or injury, an individual shall— 
(1)file a claim in a timely manner in accordance with section 113; and 
(2)prove, by a preponderance of the evidence, that the claimant suffers from an eligible disease or condition, as demonstrated by evidence that meets the requirements established under subtitle C. 
112.General rule concerning no-fault compensationAn asbestos claimant shall not be required to demonstrate that the asbestos-related injury for which the claim is being made resulted from the negligence or other fault of any other person. 
113.Filing of claims 
(a)Who May submit 
(1)In generalAny individual who has suffered from a disease or condition that is believed to meet the requirements established under subtitle C (or the personal representative of the individual, if the individual is deceased) may file a claim with the Office for an award with respect to such injury. 
(2)DefinitionIn this Act, the term personal representative shall have the same meaning as that term is defined in section 104.4 of title 28 of the Code of Federal Regulations, as in effect December 31, 2003. 
(3)LimitationA claim may not be filed by any person seeking contribution or indemnity. 
(b)Statute of limitations 
(1)In generalExcept as provided in paragraphs (2) and (3), if an individual fails to file a claim with the Office under this section within 4 years after the date on which the individual first— 
(A)received a medical diagnosis of an eligible disease or condition as provided for under this subtitle and subtitle C; or 
(B)discovered facts that would have led a reasonable person to obtain a medical diagnosis with respect to an eligible disease or condition,any claim relating to that injury, and any other asbestos claim related to that injury, shall be extinguished, and any recovery thereon shall be prohibited. 
(2)Effect on pending claimsIf an asbestos claimant has any timely filed asbestos claim that is pending in a Federal or State court or with a trust established under title 11, United States Code, on the date of enactment of this Act, such claimant shall file a claim under this section within 4 years after such date of enactment or be barred from receiving any award under this title. For purposes of this paragraph, a claim shall not be treated as pending with a trust established under title 11, United States Code, solely because a claimant whose claim was previously compensated by the trust has or alleges— 
(A)a non-contingent right to the payment of future installments of a fixed award; or 
(B)a contingent right to recover some additional amount from the trust on the occurrence of a future event, such as the reevaluation of the trust’s funding adequacy or projected claims experience. 
(3)Effect of multiple injuries 
(A)In generalAn asbestos claimant who receives an award under this title for an eligible disease or condition, and who subsequently develops another such injury, shall be eligible for additional awards under this title (subject to appropriate setoffs for such prior recovery of any award under this title and from any other collateral source) and the statute of limitations under paragraph (1) shall not begin to run with respect to such subsequent injury until such claimant obtains a medical diagnosis of such other injury or discovers facts that would have led a reasonable person to obtain such a diagnosis. 
(B)SetoffsExcept as provided in subparagraph (C), any amounts paid or to be paid for a prior award under this Act shall be deducted as a setoff against amounts payable for the second injury claim. 
(C)ExceptionAny amounts paid or to be paid for a prior claim for a non-malignant disease (Levels I through V) filed against the Fund shall not be deducted as a setoff against amounts payable for the second injury claim for a malignant disease (Levels VI through X), unless the malignancy was diagnosed, or the asbestos claimant had discovered facts that would have led a reasonable person to obtain such a diagnosis, before the date on which the non-malignancy claim was compensated. 
(c)Required informationA claim filed under subsection (a) shall be in such form, and contain such information in such detail, as the Administrator shall by regulation prescribe. At a minimum, a claim shall include— 
(1)the name, social security number, gender, date of birth, and, if applicable, date of death of the claimant; 
(2)information relating to the identity of dependents and beneficiaries of the claimant; 
(3)a complete employment history of the claimant, accompanied by social security records or a signed release permitting access to such records; 
(4)a description of the asbestos exposure of the claimant, including, to the extent known, information on the site, or location of exposure, and duration and intensity of exposure; 
(5)a description of the tobacco product use history of the claimant, including frequency and duration; 
(6)an identification and description of the asbestos-related diseases or conditions of the claimant, accompanied by a written report by the claimant’s physician with medical diagnoses and x-ray films, and other test results necessary to establish eligibility for an award under this Act; 
(7)a description of any prior or pending civil action or other claim brought by the claimant for asbestos-related injury or any other pulmonary, parenchymal or pleural injury, including an identification of any recovery of compensation or damages through settlement, judgment, or otherwise; and 
(8)for any claimant who asserts that he or she is a nonsmoker or an ex-smoker, as defined in section 131, for purposes of an award under Malignant Level VI, Malignant Level VII, Malignant Level VIII, or Malignant Level IX, evidence to support the assertion of nonsmoking or ex-smoking, including relevant medical records. 
(d)Date of filingA claim shall be considered to be filed on the date that the claimant mails the claim to the Office, as determined by postmark, or on the date that the claim is received by the Office, whichever is the earliest determinable date. 
(e)Incomplete claimsIf a claim filed under subsection (a) is incomplete, the Administrator shall notify the claimant of the information necessary to complete the claim and inform the claimant of such services as may be available through the Claimant Assistance Program established under section 104 to assist the claimant in completing the claim. Any time periods for the processing of the claim shall be suspended until such time as the claimant submits the information necessary to complete the claim. If such information is not received within 1 year after the date of such notification, the claim shall be dismissed. 
114.Eligibility determinations and claim awards 
(a)In general 
(1)Review of claimsThe Administrator shall, in accordance with this section, determine whether each claim filed under this Act satisfies the requirements for eligibility for an award under this Act and, if so, the value of the award. In making such determinations, the Administrator shall consider the claim presented by the claimant, the factual and medical evidence submitted by the claimant in support of the claim, the medical determinations of any Physicians Panel to which a claim is referred under section 121, and the results of such investigation as the Administrator may deem necessary to determine whether the claim satisfies the criteria for eligibility established by this Act. 
(2)Additional evidenceThe Administrator may request the submission of medical evidence in addition to the minimum requirements of section 113(c) if necessary or appropriate to make a determination of eligibility for an award, in which case the cost of obtaining such additional information or testing shall be borne by the Office. 
(b)Proposed decisionsNot later than 90 days after the filing of a claim, the Administrator shall provide to the claimant (and the claimant’s representative) a proposed decision accepting or rejecting the claim in whole or in part and specifying the amount of the proposed award, if any. The proposed decision shall be in writing, shall contain findings of fact and conclusions of law, and shall contain an explanation of the procedure for obtaining review of the proposed decision. 
(c)Review of proposed decisions 
(1)Right to hearing 
(A)In generalAny claimant not satisfied with a proposed decision of the Administrator under subsection (b) shall be entitled, on written request made within 90 days after the date of the issuance of the decision, to a hearing on the claim of that claimant before a representative of the Administrator. At the hearing, the claimant shall be entitled to present oral evidence and written testimony in further support of that claim. 
(B)Conduct of hearingWhen practicable, the hearing will be set at a time and place convenient for the claimant. In conducting the hearing, the representative of the Administrator shall not be bound by common law or statutory rules of evidence, by technical or formal rules of procedure, or by section 554 of title 5, United States Code, except as provided by this Act, but shall conduct the hearing in such manner as to best ascertain the rights of the claimant. For this purpose, the representative shall receive such relevant evidence as the claimant adduces and such other evidence as the representative determines necessary or useful in evaluating the claim. 
(C)Request for subpoenas 
(i)In generalA claimant may request a subpoena but the decision to grant or deny such a request is within the discretion of the representative of the Administrator. The representative may issue subpoenas for the attendance and testimony of witnesses, and for the production of books, records, correspondence, papers or other relevant documents. Subpoenas are issued for documents only if they are relevant and cannot be obtained by other means, and for witnesses only where oral testimony is the best way to ascertain the facts. 
(ii)RequestA claimant may request a subpoena only as part of the hearing process. To request a subpoena, the requester shall— 
(I)submit the request in writing and send it to the representative as early as possible, but no later than 30 days after the date of the original hearing request; and 
(II)explain why the testimony or evidence is directly relevant to the issues at hand, and a subpoena is the best method or opportunity to obtain such evidence because there are no other means by which the documents or testimony could have been obtained. 
(iii)Fees and mileageAny person required by such subpoena to attend as a witness shall be allowed and paid the same fees and mileage as are paid witnesses in the district courts of the United States. 
(2)Review of written recordIn lieu of a hearing under paragraph (1), any claimant not satisfied with a proposed decision of the Administrator shall have the option, on written request made within 90 days after the date of the issuance of the decision, of obtaining a review of the written record by a representative of the Administrator. If such review is requested, the claimant shall be afforded an opportunity to submit any written evidence or argument which he or she believes relevant. 
(d)Final decisions 
(1)In generalIf the period of time for requesting review of the proposed decision expires and no request has been filed, or if the claimant waives any objections to the proposed decision, the Administrator shall issue a final decision. If such decision materially differs from the proposed decision, the claimant shall be entitled to review of the decision under subsection (c). 
(2)Time and contentIf the claimant requests review of all or part of the proposed decision the Administrator shall issue a final decision on the claim not later than 180 days after the request for review is received, if the claimant requests a hearing, or not later than 90 days after the request for review is received, if the claimant requests review of the written record. Such decision shall be in writing and contain findings of fact and conclusions of law. 
(e)RepresentationA claimant may authorize an attorney or other individual to represent him or her in any proceeding under this Act. 
115.Medical evidence auditing procedures 
(a)In general 
(1)DevelopmentThe Administrator shall develop methods for auditing and evaluating the medical evidence submitted as part of a claim. The Administrator may develop additional methods for auditing and evaluating other types of evidence or information received by the Administrator. 
(2)Refusal to consider certain evidence 
(A)In generalIf the Administrator determines that an audit conducted in accordance with the methods developed under paragraph (1) demonstrates that the medical evidence submitted by a specific physician or medical facility is not consistent with prevailing medical practices or the applicable requirements of this Act, any medical evidence from such physician or facility shall be unacceptable for purposes of establishing eligibility for an award under this Act. 
(B)NotificationUpon a determination by the Administrator under subparagraph (A), the Administrator shall notify the physician or medical facility involved of the results of the audit. Such physician or facility shall have a right to appeal such determination under procedures issued by the Administrator. 
(b)Review of certified B-readers 
(1)In generalAt a minimum, the Administrator shall prescribe procedures to randomly assign claims for evaluation by an independent certified B-reader of x-rays submitted in support of a claim, the cost of which shall be borne by the Office. 
(2)DisagreementIf an independent certified B-reader assigned under paragraph (1) disagrees with the quality grading or ILO level assigned to an x-ray submitted in support of a claim, the Administrator shall require a review of such x-rays by a second independent certified B-reader. 
(3)Effect on claimIf neither certified B-reader under paragraph (2) agrees with the quality grading and the ILO grade level assigned to an x-ray as part of the claim, the Administrator shall take into account the findings of the 2 independent B readers in making the determination on such claim. 
(4)Certified B-readersThe Administrator shall maintain a list of a minimum of 50 certified B-readers eligible to participate in the independent reviews, chosen from all certified B-readers. When an x-ray is sent for independent review, the Administrator shall choose the certified B-reader at random from that list. 
(c)Smoking assessment 
(1)In general 
(A)Records and documentsTo aid in the assessment of the accuracy of claimant representations as to their smoking status for purposes of determining eligibility and amount of award under Malignant Level VI, Malignant Level VII, Malignant Level VIII, Malignant Level IX, and exceptional medical claims, the Administrator shall have the authority to obtain relevant records and documents, including— 
(i)records of past medical treatment and evaluation; 
(ii)affidavits of appropriate individuals; 
(iii)applications for insurance and supporting materials; and 
(iv)employer records of medical examinations. 
(B)ConsentThe claimant shall provide consent for the Administrator to obtain such records and documents where required. 
(2)ReviewThe frequency of review of records and documents submitted under paragraph (1)(A) shall be at the discretion of the Administrator, but shall address at least 5 percent of the claimants asserting status as nonsmokers or ex-smokers. 
(3)ConsentThe Administrator may require the performance of blood tests or any other appropriate medical test where claimants assert they are nonsmokers or ex-smokers for purposes of an award under Malignant Level VI, Malignant Level VII, Malignant Level VIII, Malignant Level IX, or as an exceptional medical claim, the cost of which shall be borne by the Office. 
(4)Penalty for false statementsAny false information submitted under this subsection shall be subject to criminal prosecution or civil penalties as provided under section 1348 of title 18, United States Code (as added by this Act) and section 101(c)(2). 
CMedical criteria 
121.Medical criteria requirements 
(a)DefinitionsIn this section, the following definitions shall apply: 
(1)Asbestosis determined by pathologyThe term asbestosis determined by pathology means indications of asbestosis based on the pathological grading system for asbestosis described in the Special Issues of the Archives of Pathology and Laboratory Medicine, Asbestos-associated Diseases, Vol. 106, No. 11, App. 3 (October 8, 1982). 
(2)Bilateral asbestos-related nonmalignant diseaseThe term bilateral asbestos-related nonmalignant disease means a diagnosis of bilateral asbestos-related nonmalignant disease based on— 
(A)an x-ray reading of 1/0 or higher based on the ILO grade scale; 
(B)bilateral pleural plaques; 
(C)bilateral pleural thickening; or 
(D)bilateral pleural calcification. 
(3)Bilateral pleural disease of B2The term bilateral pleural disease of B2 means a chest wall pleural thickening or plaque with a maximum width of at least 5 millimeters and a total length of at least 1/4 of the projection of the lateral chest wall. 
(4)Certified B-readerThe term certified B-reader means an individual who is certified by the National Institute of Occupational Safety and Health and whose certification by the National Institute of Occupational Safety and Health is up to date. 
(5)Diffuse pleural thickeningThe term diffuse pleural thickening means blunting of either costophrenic angle and bilateral pleural plaque or bilateral pleural thickening. 
(6)DLCOThe term DLCO means the single-breath diffusing capacity of the lung (carbon monoxide) technique used to measure the volume of carbon monoxide transferred from the alveoli to blood in the pulmonary capillaries for each unit of driving pressure of the carbon monoxide. 
(7)FEV1The term FEV1 means forced expiratory volume (1 second), which is the maximal volume of air expelled in 1 second during performance of the spirometric test for forced vital capacity. 
(8)FVCThe term FVC means forced vital capacity, which is the maximal volume of air expired with a maximally forced effort from a position of maximal inspiration. 
(9)ILO gradeThe term ILO grade means the radiological ratings for the presence of lung changes as determined from a chest x-ray, all as established from time to time by the International Labor Organization. 
(10)Lower limits of normalThe term lower limits of normal means the fifth percentile of healthy populations as defined in the American Thoracic Society statement on lung function testing (Amer. Rev. Resp. Disease 1991, 144:1202–1218) and any future revision of the same statement. 
(11)NonsmokerThe term nonsmoker means that the claimant never smoked. 
(12)PO2The term PO2 means the partial pressure (tension) of oxygen, which measures the amount of dissolved oxygen in the blood. 
(13)Pulmonary function testingThe term pulmonary function testing means spirometry testing that is in material compliance with the quality criteria established by the American Thoracic Society and is performed on equipment which is in material compliance with the standards of the American Thoracic Society for technical quality and calibration. 
(14)Substantial occupational exposure to asbestos 
(A)In generalThe term substantial occupational exposure means employment in an industry and an occupation where for a substantial portion of a normal work year for that occupation, the claimant— 
(i)handled raw asbestos fibers; 
(ii)fabricated asbestos-containing products so that the claimant in the fabrication process was exposed to raw asbestos fibers; 
(iii)altered, repaired, or otherwise worked with an asbestos-containing product such that the claimant was exposed on a regular basis to asbestos fibers; or 
(iv)worked in close proximity to other workers engaged in the activities described under clause (i), (ii), or (iii) such that the claimant was exposed on a regular basis to asbestos fibers. 
(B)Regular basisIn this paragraph, the term on a regular basis means on a frequent or recurring basis. 
(15)TLCThe term TLC means total lung capacity, which is the total volume of air in the lung after maximal inspiration. 
(16)Weighted occupational exposure 
(A)In generalThe term weighted occupational exposure means exposure for a period of years calculated according to the exposure weighting formula under subparagraphs (B) through (E). 
(B)Moderate exposureSubject to subparagraph (E), each year that a claimant’s primary occupation, during a substantial portion of a normal work year for that occupation, involved working in areas immediate to where asbestos-containing products were being installed, repaired, or removed under circumstances that involved regular airborne emissions of asbestos fibers, shall count as 1 year of substantial occupational exposure. 
(C)Heavy exposureSubject to subparagraph (E), each year that a claimant’s primary occupation, during a substantial portion of a normal work year for that occupation, involved the direct installation, repair, or removal of asbestos-containing products such that the person was exposed on a regular basis to asbestos fibers, shall count as 2 years of substantial occupational exposure. 
(D)Very heavy exposureSubject to subparagraph (E), each year that a claimant’s primary occupation, during a substantial portion of a normal work year for that occupation, was in primary asbestos manufacturing, a World War II shipyard, or the asbestos insulation trades, such that the person was exposed on a regular basis to asbestos fibers, shall count as 4 years of substantial occupational exposure. 
(E)Dates of exposureEach year of exposure calculated under subparagraphs (B), (C), and (D) that occurred before 1976 shall be counted at its full value. Each year from 1976 to 1986 shall be counted as 1/2 its value. Each year after 1986 shall be counted as 1/10 its value. 
(F)Other claimsIndividuals who do not meet the provisions of subparagraphs (A) through (E) and believe their post-1976 or post-1986 exposures exceeded the Occupational Safety and Health Administration standard may submit evidence, documentation, work history or other information to substantiate noncompliance with the Occupational Safety and Health Administration standard (such as lack of engineering or work practice controls, or protective equipment) such that exposures would be equivalent to exposures before 1976 or 1986 or to documented exposures in similar jobs or occupations where control measures had not been implemented. Claims under this subparagraph shall be evaluated on an individual basis by a Physicians Panel. 
(b)Medical evidence 
(1)LatencyUnless otherwise specified, all diagnoses of an asbestos-related disease for a level under this section shall be accompanied by— 
(A)a statement by the physician providing the diagnosis that at least 10 years have elapsed between the date of first exposure to asbestos or asbestos-containing products and the diagnosis; or 
(B)a history of the claimant’s exposure that is sufficient to establish a 10-year latency period between the date of first exposure to asbestos or asbestos-containing products and the diagnosis. 
(2)Diagnostic guidelinesAll diagnoses of asbestos-related diseases shall be based upon— 
(A)for disease Levels I through V, in the case of a claimant who was living at the time the claim was filed— 
(i)a physical examination of the claimant by the physician providing the diagnosis; 
(ii)an evaluation of smoking history and exposure history before making a diagnosis; 
(iii)an x-ray reading by a certified B-reader; and 
(iv)pulmonary function testing in the case of disease Levels III, IV, and V; 
(B)for disease Levels I through V, in the case of a claimant who was deceased at the time the claim was filed, a report from a physician based upon a review of the claimant’s medical records which shall include— 
(i)pathological evidence of the non-malignant asbestos-related disease; or 
(ii)an x-ray reading by a certified B-reader; 
(C)for disease Levels VI through X, in the case of a claimant who was living at the time the claim was filed— 
(i)a physical examination by the claimant’s physician providing the diagnosis; or 
(ii)a diagnosis of such a malignant asbestos-related disease, as described in this section, by a board-certified pathologist; and 
(D)for disease Levels VI through X, in the case of a claimant who was deceased at the time the claim was filed— 
(i)a diagnosis of such a malignant asbestos-related disease, as described in this section, by a board-certified pathologist; and 
(ii)a report from a physician based upon a review of the claimant’s medical records. 
(3)Credibility of medical evidenceTo ensure the medical evidence provided in support of a claim is credible and consistent with recognized medical standards, a claimant under this title may be required to submit— 
(A)x-rays or computerized tomography; 
(B)detailed results of pulmonary function tests; 
(C)laboratory tests; 
(D)tissue samples; 
(E)results of medical examinations; 
(F)reviews of other medical evidence; and 
(G)medical evidence that complies with recognized medical standards regarding equipment, testing methods, and procedure to ensure the reliability of such evidence as may be submitted. 
(c)Exposure evidence 
(1)In generalTo qualify for any disease level, the claimant shall demonstrate— 
(A)a minimum exposure to asbestos or asbestos-containing products; 
(B)the exposure occurred in the United States, its territories or possessions, or while a United States citizen while an employee of an entity organized under any Federal or State law regardless of location, or while a United States citizen while serving on any United States flagged or owned ship, provided the exposure results from such employment or service; and 
(C)any additional asbestos exposure requirement under this section. 
(2)General exposure requirementsIn order to establish exposure to asbestos, a claimant shall present meaningful and credible evidence— 
(A)by an affidavit of the claimant; 
(B)by an affidavit of a coworker or family member, if the claimant is deceased and such evidence is found in proceedings under this title to be reasonably reliable; 
(C)by invoices, construction, or similar records; or 
(D)any other credible evidence. 
(3)Take-home exposure 
(A)In generalA claimant may alternatively satisfy the medical criteria requirements of this section where a claim is filed by a person who alleges their exposure to asbestos was the result of living with a person who, if the claim had been filed by that person, would have met the exposure criteria for the given disease level, and the claimant lived with such person for the time period necessary to satisfy the exposure requirement, for the claimed disease level. 
(B)ReviewExcept for claims for disease Level X (mesothelioma), all claims alleging take-home exposure shall be submitted as an exceptional medical claim under section 121(f) for review by a Physicians Panel. 
(4)Waiver for workers and residents of Libby, MontanaBecause of the unique nature of the asbestos exposure related to the vermiculite mining and milling operations in Libby, Montana, the Administrator shall waive the exposure requirements under this subtitle for individuals who worked at the vermiculite mining and milling facility in Libby, Montana, or lived or worked within a 20-mile radius of Libby, Montana, for at least 12 consecutive months before December 31, 2003. Claimants under this section shall provide such supporting documentation as the Administrator shall require. 
(5)Exposure presumptionsThe Administrator shall prescribe rules identifying specific industries, occupations within those industries, and time periods for which substantial occupational exposure (as defined under section 121(a)) shall be a rebuttable presumption for asbestos claimants who provide meaningful and credible evidence that the claimant worked in that industry and occupation during such time periods. The Administrator may provide evidence to rebut this presumption. 
(d)Asbestos disease levels 
(1)Nonmalignant level ITo receive Level I compensation, a claimant shall provide— 
(A)a diagnosis of bilateral asbestos-related nonmalignant disease; and 
(B)evidence of 5 years cumulative occupational exposure to asbestos. 
(2)Nonmalignant Level IITo receive Level II compensation, a claimant shall provide— 
(A)a diagnosis of bilateral asbestos-related nonmalignant disease with ILO grade of 1/1 or greater, and showing small irregular opacities of shape or size either ss, st, or tt and present in both lower lung zones, or asbestosis determined by pathology, or blunting of either costophrenic angle and bilateral pleural plaque or bilateral pleural thickening of at least grade B2 or greater, or bilateral pleural disease of grade B2 or greater; 
(B)evidence of TLC less than 80 percent or FVC less than the lower limits of normal, and FEV1/FVC ratio less than 65 percent; 
(C)evidence of 5 or more weighted years of substantial occupational exposure to asbestos; and 
(D)supporting medical documentation establishing asbestos exposure as a contributing factor in causing the pulmonary condition in question. 
(3)Nonmalignant Level IIITo receive Level III compensation a claimant shall provide— 
(A)a diagnosis of bilateral asbestos-related nonmalignant disease with ILO grade of 1/0 or greater and showing small irregular opacities of shape or size either ss, st, or tt and present in both lower lung zones, or asbestosis determined by pathology, or diffuse pleural thickening, or bilateral pleural disease of B2 or greater; 
(B)evidence of TLC less than 80 percent; FVC less than the lower limits of normal and FEV1/FVC ratio greater than or equal to 65 percent; or evidence of a decline in FVC of 20 percent or greater, after allowing for the expected decrease due to aging, and an FEV1/FVC ratio greater than or equal to 65 percent documented with a second spirometry; 
(C)evidence of 5 or more weighted years of substantial occupational exposure to asbestos; and 
(D)supporting medical documentation— 
(i)establishing asbestos exposure as a contributing factor in causing the pulmonary condition in question; and 
(ii)excluding other more likely causes of that pulmonary condition. 
(4)Nonmalignant Level IVTo receive Level IV compensation a claimant shall provide— 
(A)diagnosis of bilateral asbestos-related nonmalignant disease with ILO grade of 1/1 or greater and showing small irregular opacities of shape or size either ss, st, or tt and present in both lower lung zones, or asbestosis determined by pathology, or diffuse pleural thickening, or bilateral pleural disease of B2 or greater; 
(B)evidence of TLC less than 60 percent or FVC less than 60 percent, and FEV1/FVC ratio greater than or equal to 65 percent; 
(C)evidence of 5 or more weighted years of substantial occupational exposure to asbestos before diagnosis; and 
(D)supporting medical documentation— 
(i)establishing asbestos exposure as a contributing factor in causing the pulmonary condition in question; and 
(ii)excluding other more likely causes of that pulmonary condition. 
(5)Nonmalignant level VTo receive Level V compensation a claimant shall provide— 
(A)diagnosis of bilateral asbestos-related nonmalignant disease with ILO grade of 1/1 or greater and showing small irregular opacities of shape or size either ss, st, or tt and present in both lower lung zones, or asbestosis determined by pathology, or diffuse pleural thickening, or bilateral pleural disease of B2 or greater; 
(B) 
(i)evidence of TLC less than 50 percent or FVC less than 50 percent, and FEV1/FVC ratio greater than or equal to 65 percent; 
(ii)DLCO less than 40 percent of predicted, plus a FEV1/FVC ratio not less than 65 percent; or 
(iii)PO2 less than 55 mm/Hg, plus a FEV1/FVC ratio not less than 65 percent; 
(C)evidence of 5 or more weighted years of substantial occupational exposure to asbestos; and 
(D)supporting medical documentation— 
(i)establishing asbestos exposure as a contributing factor in causing the pulmonary condition in question; and 
(ii)excluding other more likely causes of that pulmonary condition. 
(6)Malignant Level VI 
(A)In generalTo receive Level VI compensation a claimant shall provide— 
(i)a diagnosis of a primary colorectal, laryngeal, esophageal, pharyngeal, or stomach cancer on the basis of findings by a board certified pathologist; 
(ii)evidence of a bilateral asbestos-related nonmalignant disease; 
(iii)evidence of 15 or more weighted years of substantial occupational exposure to asbestos; and 
(iv)supporting medical documentation establishing asbestos exposure as a contributing factor in causing the cancer in question. 
(B)Referral to Physicians PanelAll claims filed with respect to Level VI under this paragraph shall be referred to a Physicians Panel for a determination that it is more probable than not that asbestos exposure was a substantial contributing factor in causing the other cancer in question. If the claimant meets the requirements of subparagraph (A), there shall be a presumption of eligibility for the scheduled value of compensation unless there is evidence determined by the Physicians Panel that rebuts that presumption. 
(C)Request for referral to Physicians PanelA claimant filing a claim with respect to Level VI under this paragraph may request that the claim be referred to a Physicians Panel for a determination on amount of award. In making its determination under this subparagraph, the Physicians Panel shall consider the intensity and duration of exposure, smoking history, and the quality of evidence relating to exposure and smoking. Claimants shall bear the burden of producing meaningful and credible evidence of their smoking history as part of their claim submission. 
(7)Malignant Level VII 
(A)In generalTo receive Level VII compensation a claimant shall provide— 
(i)a diagnosis of a primary lung cancer disease on the basis of findings by a board certified pathologist; 
(ii)evidence of 15 or more weighted years of substantial occupational exposure to asbestos; and 
(iii)supporting medical documentation establishing asbestos exposure as a contributing factor in causing the lung cancer in question. 
(B)Physicians PanelAll claims filed relating to Level VII under this paragraph shall be referred to a Physicians Panel for a determination on the amount of award. In making its determination under this subparagraph, the Physicians Panel shall consider the intensity and duration of exposure, smoking history, and the quality of evidence relating to exposure and smoking. Claimants shall bear the burden of producing meaningful and credible evidence of their smoking history as part of their claim submission. 
(8)Malignant Level VIII 
(A)In generalTo receive Level VIII compensation, a claimant shall provide— 
(i)a diagnosis of a primary lung cancer disease on the basis of findings by a board certified pathologist; 
(ii)evidence of bilateral pleural plaques or bilateral pleural thickening or bilateral pleural calcification; 
(iii)evidence of 12 or more weighted years of substantial occupational exposure to asbestos; and 
(iv)supporting medical documentation establishing asbestos exposure as a contributing factor in causing the lung cancer in question. 
(B)Physicians PanelA claimant filing a claim relating to Level VIII under this paragraph may request that the claim be referred to a Physicians Panel for a determination on amount of award. In making its determination under this subparagraph, the Physicians Panel shall consider the intensity and duration of exposure, smoking history, and the quality of evidence relating to exposure and smoking. Claimants shall bear the burden of producing meaningful and credible evidence of their smoking history as part of their claim submission. 
(9)Malignant Level IX 
(A)In generalTo receive Level IX compensation, a claimant shall provide— 
(i)a diagnosis of a primary lung cancer disease on the basis of findings by a board certified pathologist; 
(ii) 
(I)evidence of— 
(aa)asbestosis based on a chest x-ray of at least 1/0 on the ILO scale and showing small irregular opacities of shape or size either ss, st, or tt and present in both lower lung zones; and 
(bb)10 or more weighted years of substantial occupational exposure to asbestos; 
(II)evidence of— 
(aa)asbestosis based on a chest x-ray of at least 1/1 on the ILO scale and showing small irregular opacities of shape or size either ss, st, or tt and present in both lower lung zones; and 
(bb)8 or more weighted years of substantial occupational exposure to asbestos; or 
(III)asbestosis determined by pathology and 10 or more weighted years of substantial occupational exposure to asbestos; and 
(iii)supporting medical documentation establishing asbestos exposure as a contributing factor in causing the lung cancer in question. 
(B)Physicians PanelA claimant filing a claim with respect to Level IX under this paragraph may request that the claim be referred to a Physicians Panel for a determination on amount of award. In making its determination under this subparagraph, the Physicians Panel shall consider the intensity and duration of exposure, smoking history, and the quality of evidence relating to exposure and smoking. Claimants shall bear the burden of producing meaningful and credible evidence of their smoking history as part of their claim submission. 
(10)Malignant level XTo receive Level X compensation, a claimant shall provide— 
(A)a diagnosis of malignant mesothelioma disease on the basis of findings by a board certified pathologist; and 
(B)credible evidence of identifiable exposure to asbestos resulting from— 
(i)occupational exposure to asbestos; 
(ii)exposure to asbestos fibers brought into the home of the claimant by a worker occupationally exposed to asbestos; 
(iii)exposure to asbestos fibers resulting from living or working in the proximate vicinity of a factory, shipyard, building demolition site, or other operation that regularly released asbestos fibers into the air due to operations involving asbestos at that site; or 
(iv)other identifiable exposure to asbestos fibers, in which case the claim shall be reviewed by a Physicians Panel under section 121(f) for a determination of eligibility. 
(e)Institute of Medicine study 
(1)In generalNot later than 2 years after date of enactment of this Act, the Institute of Medicine of the National Academy of Sciences shall complete a study of the causal link between asbestos exposure and other cancers, including colorectal, laryngeal, esophageal, pharyngeal, and stomach cancers, except for mesothelioma and lung cancers. The Institute of Medicine shall issue a report on its findings on causation, which shall be transmitted to Congress, the Administrator, the Advisory Committee on Asbestos Disease Compensation or the Medical Advisory Committee, and the Physicians Panels. The Administrator and the Physicians Panels may consider the results of the report for purposes of determining whether asbestos exposure is a substantial contributing factor under section 121(d)(6)(B). 
(2)Subsequent studiesIf the Administrator has evidence that there have been advancements in science that would require additional study, the Administrator may request that the Institute of Medicine conduct a subsequent study to determine if asbestos exposure is a cause of other cancers. 
(f)Exceptional medical claims 
(1)In generalA claimant who does not meet the medical criteria requirements under this section may apply for designation of the claim as an exceptional medical claim. 
(2)ApplicationWhen submitting an application for review of an exceptional medical claim, the claimant shall— 
(A)state that the claim does not meet the medical criteria requirements under this section; or 
(B)seek designation as an exceptional medical claim within 60 days after a determination that the claim is ineligible solely for failure to meet the medical criteria requirements under subsection (d). 
(3)Report of physician 
(A)In generalAny claimant applying for designation of a claim as an exceptional medical claim shall support an application filed under paragraph (1) with a report from a physician meeting the requirements of this section. 
(B)ContentsA report filed under subparagraph (A) shall include— 
(i)a complete review of the claimant’s medical history and current condition; 
(ii)such additional material by way of analysis and documentation as shall be prescribed by rule of the Administrator; and 
(iii)a detailed explanation as to why the claim meets the requirements of paragraph (4)(B). 
(4)Review 
(A)In generalThe Administrator shall refer all applications and supporting documentation submitted under paragraph (2) to a Physicians Panel for review for eligibility as an exceptional medical claim. 
(B)StandardA claim shall be designated as an exceptional medical claim if the claimant, for reasons beyond the control of the claimant, cannot satisfy the requirements under this section, but is able, through comparably reliable evidence that meets the standards under this section, to show that the claimant has an asbestos-related condition that is substantially comparable to that of a medical condition that would satisfy the requirements of a category under this section. 
(C)Additional informationA Physicians Panel may request additional reasonable testing to support the claimant’s application. 
(D)CT scanA claimant may submit a CT Scan in addition to an x-ray. 
(5)Approval 
(A)In generalIf the Physicians Panel determines that the medical evidence is sufficient to show a comparable asbestos-related condition, it shall issue a certificate of medical eligibility designating the category of asbestos-related injury under this section for which the claimant may be eligible to seek compensation. 
(B)ReferralUpon the issuance of a certificate under subparagraph (A), the Physicians Panel shall submit the claim to the Administrator, who shall proceed to determine whether the claimant meets the requirements for compensation under this Act. 
(6)ResubmissionAny claimant whose application for designation as an exceptional medical claim is rejected may resubmit an application if new evidence becomes available. The application shall identify any prior applications and state the new evidence that forms the basis of the resubmission. 
(7)RulesThe Administrator shall promulgate rules governing the procedures for seeking designation of a claim as an exceptional medical claim. 
(8)Libby, MontanaAll claims filed by Libby, Montana claimants shall be designated as exceptional medical claims and referred to a Physicians Panel for review. In reviewing the medical evidence submitted by a Libby, Montana claimant in support of that claim, and before making an eligibility determination for a Libby, Montana claimant, the Physicians Panel shall review the current medical and scientific literature relating to the study, diagnosis, and treatment of asbestos-related diseases resulting from exposure to asbestos and other fibers found in and around Libby, Montana, including public health assessments prepared by the Agency for Toxic Substances and Disease Registry for the Libby Asbestos Site. The Physicians Panel shall take into consideration the unique and serious nature of asbestos exposure in Libby, Montana, including the nature of the pleural disease related to asbestos exposure in Libby, when making a determination of eligibility and designating the disease category. 
DAwards 
131.Amount 
(a)In generalAn asbestos claimant who meets the requirements of section 111 shall be entitled to an award in an amount determined by reference to the benefit table contained in subsection (b). 
(b)Benefit table 
(1)In generalAn asbestos claimant with an eligible disease or condition established in accordance with section 121, shall be eligible for an award according to the following schedule: 
 
 
LevelScheduled Condition or DiseaseScheduled Value 
 
IAsbestosis/Pleural DiseaseMedical Monitoring 
IIMixed Disease With Impairment$35,000 
IIIAsbestosis/Pleural Disease B$100,000 
IVSevere Asbestosis$400,000 
VDisabling Asbestosis$850,000 
VIOther Cancer$200,000 
VIILung Cancer Oneindividual evaluation; smokers receive $50,000; ex-smokers receive $150,000; non-smokers receive $625,000 
VIIILung Cancer With Pleural Diseasesmokers receive $275,000; ex-smokers $700,000; non-smokers receive $800,000 
IXLung Cancer With Asbestosissmokers receive $575,000; ex-smokers receive $950,000; non-smokers receive $1,050,000 
XMesothelioma$1,050,000 
(2)DefinitionsIn this section— 
(A)the term nonsmoker means a claimant who never smoked; and 
(B)the term ex-smoker means a claimant who has not smoked during any portion of the 12-year period preceding the diagnosis of lung cancer. 
(3)Values within levels relating to lung cancer 
(A)In generalIn setting values for levels relating to lung cancer, the Administrator shall develop a matrix of classes for each of Levels VII, VIII, and IX based on— 
(i)the smoking history of the claimant, including whether the claimant currently or in the past smoked tobacco products, the duration of smoking, pack years, and whether the claimant has quit smoking and for how long; 
(ii)the age of the claimant at diagnosis with claim values increased proportionately for claimants who are younger than the average life span and reduced for those who are older; and 
(iii)the level and duration of asbestos exposure with those receiving the highest total dose (level x duration) receiving greater values. 
(B)Determination of exposureLevels of exposure shall be based on research in the fields of epidemiology and industrial hygiene. 
(4)Medical monitoringAn asbestos claimant with asymptomatic exposure, based on the criteria under section 121(d)(1), shall only be eligible for medical monitoring reimbursement as provided under section 132. 
(5)Cost-of-living adjustment 
(A)In generalBeginning January 1, 2006, award amounts under paragraph (1) shall be annually increased by an amount equal to such dollar amount multiplied by the cost-of-living adjustment, rounded to the nearest $1,000 increment. 
(B)Calculation of cost-of-living adjustmentFor the purposes of subparagraph (A), the cost-of-living adjustment for any calendar year shall be the percentage, if any, by which the consumer price index for the succeeding calendar year exceeds the consumer price index for calendar year 2004. 
(C)Consumer price index 
(i)In generalFor the purposes of subparagraph (B), the consumer price index for any calendar year is the average of the consumer price index as of the close of the 12-month period ending on August 31 of such calendar year. 
(ii)DefinitionFor purposes of clause (i), the term consumer price index means the consumer price index published by the Department of Labor. The consumer price index series to be used for award escalations shall include the consumer price index used for all-urban consumers, with an area coverage of the United States city average, for all items, based on the 1982–1984 index based period, as published by the Department of Labor. 
132.Medical monitoring 
(a)Relation to statute of limitationsThe filing of a claim under this Act that seeks reimbursement for medical monitoring shall not be considered as evidence that the claimant has discovered facts that would otherwise commence the period applicable for purposes of the statute of limitations under section 113(b). 
(b)CostsReimbursable medical monitoring costs shall include the costs of a claimant not covered by health insurance for an examination by the claimant’s physician, x-ray tests, and pulmonary function tests every 3 years. 
(c)RegulationsThe Administrator shall promulgate regulations that establish— 
(1)the reasonable costs for medical monitoring that is reimbursable; and 
(2)the procedures applicable to asbestos claimants. 
133.Payment 
(a)Structured payments 
(1)In generalAn asbestos claimant who is entitled to an award should receive the amount of the award through structured payments from the Fund, made over a period of 3 years, and in no event more than 4 years after the date of final adjudication of the claim. 
(2)Payment period and amountThere shall be a presumption that any award paid under this subsection shall provide for payment of— 
(A)40 percent of the total amount in year 1; 
(B)30 percent of the total amount in year 2; and 
(C)30 percent of the total amount in year 3. 
(3)Extension of payment period 
(A)In generalThe Administrator shall develop guidelines to provide for the payment period of an award under subsection (a) to be extended to a 4-year period if such action is warranted in order to preserve the overall solvency of the Fund. Such guidelines shall include reference to the number of claims made to the Fund and the awards made and scheduled to be paid from the Fund as provided under section 405. 
(B)LimitationsIn no event shall less than 50 percent of an award be paid in the first 2 years of the payment period under this subsection. 
(4)Accelerated paymentsThe Administrator shall develop guidelines to provide for accelerated payments to asbestos claimants who are mesothelioma victims and who are alive on the date on which the Administrator receives notice of the eligibility of the claimant. Such payments shall be credited against the first regular payment under the structured payment plan for the claimant. 
(5)Expedited paymentsThe Administrator shall develop guidelines to provide for expedited payments to asbestos claimants in cases of exigent circumstances or extreme hardship caused by asbestos-related injury. 
(6)AnnuityAn asbestos claimant may elect to receive any payments to which they are entitled under this title in the form of an annuity. 
(b)Limitation on transferabilityA claim filed under this Act shall not be assignable or otherwise transferable under this Act. 
(c)CreditorsAn award under this title shall be exempt from all claims of creditors and from levy, execution, and attachment or other remedy for recovery or collection of a debt, and such exemption may not be waived. 
(d)Medicare as secondary payerNo award under this title shall be deemed a payment for purposes of section 1862 of the Social Security Act (42 U.S.C. 1395y). 
(e)Exempt property in asbestos claimant’s bankruptcy caseIf an asbestos claimant files a petition for relief under section 301 of title 11, United States Code, no award granted under this Act shall be treated as property of the bankruptcy estate of the asbestos claimant in accordance with section 541(b)(6) of title 11, United States Code. 
134.Reduction in benefit payments for collateral sources 
(a)In generalThe amount of an award otherwise available to an asbestos claimant under this title shall be reduced by the amount of collateral source compensation. 
(b)ExclusionsIn no case shall statutory benefits under workers’ compensation laws and veterans’ benefits programs be deemed as collateral source compensation for purposes of this section. 
IIAsbestos Injury Claims Resolution Fund 
AAsbestos defendants funding allocation 
201.DefinitionsIn this subtitle, the following definitions shall apply: 
(1)Affiliated groupThe term affiliated group— 
(A)means a defendant participant that is an ultimate parent and any person whose entire beneficial interest is directly or indirectly owned by that ultimate parent on the date of enactment of this Act; and 
(B)shall not include any person that is a debtor or any direct or indirect majority-owned subsidiary of a debtor. 
(2)Class action trustThe term class action trust means a trust or similar entity established to hold assets for the payment of asbestos claims asserted against a debtor or participating defendant, under a settlement that— 
(A)is a settlement of class action claims under rule 23 of the Federal Rules of Civil Procedure; and 
(B)has been approved by a final judgment of a United States district court before the date of enactment of this Act. 
(3)DebtorThe term debtor— 
(A)means— 
(i)a person that is subject to a case pending under a chapter of title 11, United States Code, on the date of enactment of this Act or at any time during the 1-year period immediately preceding that date, irrespective of whether the debtor’s case under that title has been dismissed; and 
(ii)all of the direct or indirect majority-owned subsidiaries of a person described under clause (i), regardless of whether any such majority-owned subsidiary has a case pending under title 11, United States Code; and 
(B)shall not include an entity— 
(i)subject to chapter 7 of title 11, United States Code, if a final decree closing the estate shall have been entered before the date of enactment of this Act; or 
(ii)subject to chapter 11 of title 11, United States Code, if a plan of reorganization for such entity shall have been confirmed by a duly entered order or judgment of a court that is no longer subject to any appeal or judicial review, and the substantial consummation, as such term is defined in section 1101(2) of title 11, United States Code, of such plan of reorganization has occurred. 
(4)Indemnifiable costThe term indemnifiable cost means a cost, expense, debt, judgment, or settlement incurred with respect to an asbestos claim that, at any time before December 31, 2002, was or could have been subject to indemnification, contribution, surety, or guaranty. 
(5)IndemniteeThe term indemnitee means a person against whom any asbestos claim has been asserted before December 31, 2002, who has received from any other person, or on whose behalf a sum has been paid by such other person to any third person, in settlement, judgment, defense, or indemnity in connection with an alleged duty with respect to the defense or indemnification of such person concerning that asbestos claim, other than under a policy of insurance or reinsurance. 
(6)IndemnitorThe term indemnitor means a person who has paid under a written agreement at any time before December 31, 2002, a sum in settlement, judgment, defense, or indemnity to or on behalf of any person defending against an asbestos claim, in connection with an alleged duty with respect to the defense or indemnification of such person concerning that asbestos claim, except that payments by an insurer or reinsurer under a contract of insurance or reinsurance shall not make the insurer or reinsurer an indemnitor for purposes of this subtitle. 
(7)Prior asbestos expendituresThe term prior asbestos expenditures— 
(A)means the gross total amount paid by or on behalf of a person at any time before December 31, 2002, in settlement, judgment, defense, or indemnity costs related to all asbestos claims against that person; 
(B)includes payments made by insurance carriers to or for the benefit of such person or on such person’s behalf with respect to such asbestos claims, except as provided in section 204(g); 
(C)shall not include any payment made by a person in connection with or as a result of changes in insurance reserves required by contract or any activity or dispute related to insurance coverage matters for asbestos-related liabilities; and 
(D)shall not include any payment made by or on behalf of persons who are or were common carriers by railroad for asbestos claims brought under the Act of April 22, 1908 (45 U.S.C. 51 et seq.), commonly known as the Federal Employers’ Liability Act, as a result of operations as a common carrier by railroad, including settlement, judgment, defense, or indemnity costs associated with these claims. 
(8)TrustThe term trust means any trust, as described in sections 524(g)(2)(B)(i) or 524(h) of title 11, United States Code, or established in conjunction with an order issued under section 105 of title 11, United States Code, established or formed under the terms of a chapter 11 plan of reorganization, which in whole or in part provides compensation for asbestos claims. 
(9)Ultimate parentThe term ultimate parent means a person— 
(A)that owned, as of December 31, 2002, the entire beneficial interest, directly or indirectly, of at least 1 other person; and 
(B)whose entire beneficial interest was not owned, on December 31, 2002, directly or indirectly, by any other single person (other than a natural person). 
202.Authority and tiers 
(a)Liability for Payments to the Fund 
(1)In generalDefendant participants shall be liable for payments to the Fund in accordance with this section based on tiers and subtiers assigned to defendant participants. 
(2)Aggregate payment obligations levelSubject only to section 204(m), and notwithstanding any other provision of this Act, the total payments required of all defendant participants over the life of the Fund shall not exceed $90,000,000,000. The Administrator shall have the authority to allocate the payments required of the defendant participants among the tiers as provided in this title. 
(3)Ability to enter reorganizationNotwithstanding any other provision of this Act, all debtors that, together with all of their direct or indirect majority-owned subsidiaries, have prior asbestos expenditures less than $1,000,000 may proceed with the filing, solicitation, and confirmation of a plan of reorganization that does not comply with the requirements of this Act, including a trust and channeling injunction. Any asbestos claim made in conjunction with a plan of reorganization allowable under the preceding sentence shall be subject to section 403(d) of this Act. 
(b)Tier iTier I shall include all debtors that, together with all of their direct or indirect majority-owned subsidiaries, have prior asbestos expenditures greater than $1,000,000. 
(c)Treatment of Tier I business entities in bankruptcy 
(1)DefinitionIn this subsection, the term bankrupt business entity means a person that is not a natural person that— 
(A)filed a petition for relief under chapter 11, of title 11, United States Code, before January 1, 2003; 
(B)has not confirmed a plan of reorganization as of the date of enactment of this Act; and 
(C)the bankruptcy court presiding over the business entity’s case determines, after notice and a hearing upon motion filed by the entity within 30 days of the effective date of this Act, which motion shall be supported by— 
(i)an affidavit or declaration of the Chief Executive Officer, Chief Financial Officer, or Chief Legal Officer of the business entity; and 
(ii)copies of the entity’s public statements and securities filings made in connection with the entity’s filing for chapter 11 protection that asbestos liability was not the sole or precipitating cause of the entity’s chapter 11 filing. Notice of such motion shall be as directed by the bankruptcy court and the hearing shall be limited to consideration of the question of whether or not asbestos liability was the sole or precipitating cause of the entity’s chapter 11 filing. The bankruptcy court shall hold a hearing and make its determination with respect to the motion within 60 days after the date the motion is filed. In making its determination, the bankruptcy court shall take into account the affidavits, public statements, and securities filings, and other information, if any, submitted by the entity and all other facts and circumstances presented by an objecting party. Any review of this determination must be an expedited appeal and limited to whether the decision was against the weight of the evidence. 
(2)Proceeding with reorganization planA bankrupt business entity may proceed with the filing, solicitation, and confirmation of a plan of reorganization that does not comply with the requirements of this Act, including a trust and channeling injunction described in section 524(g) of title 11, United States Code, notwithstanding any other provisions of this Act, if— 
(A)on request of a party in interest or on a motion of the court, and after a notice and a hearing, the bankruptcy court presiding over the chapter 11 case of the bankrupt business entity determines that— 
(i)confirmation is necessary to permit the reorganization of that entity and assure that all creditors and that entity are treated fairly and equitably; and 
(ii)confirmation is clearly favored by the balance of the equities; and 
(B)an order confirming the plan of reorganization is entered by the bankruptcy court within 9 months after the date of enactment of this Act or such longer period of time approved by the bankruptcy court for cause shown. 
(3)ApplicabilityIf the bankruptcy court does not make the required determination, or if an order confirming the plan is not entered within 9 months after the effective date of this Act or such longer period of time approved by the bankruptcy court for cause shown, the provisions of this Act shall apply to the bankrupt business entity notwithstanding the certification. Any timely appeal under title 11, United States Code, from a confirmation order entered during the applicable time period shall automatically extend the time during which this Act is inapplicable to the bankrupt business entity, until the appeal is fully and finally resolved. 
(4)Offsets 
(A)Payments by insurersTo the extent that a bankrupt business entity or debtor successfully confirms a plan of reorganization, including a trust, and channeling injunction that involves payments by insurers who are otherwise subject to this Act as described in section 524(g) of title 11, United States Code, an insurer who makes payments to the trust, shall obtain a dollar for dollar reduction in the amount otherwise payable by that insurer under this Act to the Fund. 
(B)Contributions to FundAny cash payments by a bankrupt business entity, if any, to a trust described in section 524(g) of title 11, United States Code, may be counted as a contribution to the Fund. 
(d)Tiers II through VIExcept as provided in subsection (b) of this section and section 204, persons or affiliated groups are included in Tier II, III, IV, V, or VI according to the prior asbestos expenditures paid by such persons or affiliated groups as follows: 
(1)Tier II: $75,000,000 or greater. 
(2)Tier III: $50,000,000 or greater, but less than $75,000,000. 
(3)Tier IV: $10,000,000 or greater, but less than $50,000,000. 
(4)Tier V: $5,000,000 or greater, but less than $10,000,000. 
(5)Tier VI: $1,000,000 or greater, but less than $5,000,000. 
(e)Tier placement and costs 
(1)Permanent Tier placementAfter a defendant participant or affiliated group is assigned to a tier and subtier under section 204(i)(6), the participant or affiliated group shall remain in that tier and subtier throughout the life of the Fund, regardless of subsequent events, including— 
(A)the filing of a petition under a chapter of title 11, United States Code; 
(B)a discharge of debt in bankruptcy; 
(C)the confirmation of a plan of reorganization; or 
(D)the sale or transfer of assets to any other person or affiliated group,unless the Administrator finds that the information submitted by the participant or affiliated group to support its inclusion in that tier was inaccurate. 
(2)CostsPayments to the Fund by all persons that are the subject of a case under a chapter of title 11, United States Code, after the date of enactment of this Act— 
(A)shall constitute costs and expenses of administration of the case under section 503 of title 11, United States Code, and shall be payable in accordance with the payment provisions under this subtitle notwithstanding the pendency of the case under that title 11; 
(B)shall not be stayed or affected as to enforcement or collection by any stay or injunction power of any court; and 
(C)shall not be impaired or discharged in any current or future case under title 11, United States Code. 
(f)Superseding provisions 
(1)In generalAll of the following shall be superseded in their entireties by this Act: 
(A)The treatment of any asbestos claim in any plan of reorganization with respect to any debtor included in Tier I. 
(B)Any asbestos claim against any debtor included in Tier I. 
(C)Any agreement, understanding, or undertaking by any such debtor or any third party with respect to the treatment of any asbestos claim filed in a debtor’s bankruptcy case or with respect to a debtor before the date of enactment of this Act, whenever such debtor’s case is either still pending, if such case is pending under a chapter other than chapter 11 of title 11, United States Code, or subject to confirmation or substantial consummation of a plan of reorganization under chapter 11 of title 11, United States Code. 
(2)Prior agreements of no effectAny plan of reorganization, agreement, understanding, or undertaking by any debtor or any third party under paragraph (1) of this subsection, to the extent it relates to any asbestos claim, shall be of no force or effect, and no person shall have any right or claim with respect to any of the foregoing. 
203.Subtiers 
(a)In general 
(1)Subtier liabilityExcept as otherwise provided under subsections (b), (d), and (l) of section 204, persons or affiliated groups shall be included within Tiers I through VII and shall pay amounts to the Fund in accordance with this section. 
(2)Revenues 
(A)In generalFor purposes of this section, revenues shall be determined in accordance with generally accepted accounting principles, consistently applied, using the amount reported as revenues in the annual report filed with the Securities and Exchange Commission in accordance with the Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) for the most recent fiscal year ending on or before December 31, 2002. If the defendant participant or affiliated group does not file reports with the Securities and Exchange Commission, revenues shall be the amount that the defendant participant or affiliated group would have reported as revenues under the rules of the Securities and Exchange Commission in the event that it had been required to file. 
(B)Insurance premiumsAny portion of revenues of a defendant participant that is derived from insurance premiums shall not be used to calculate the payment obligation of that defendant participant under this subtitle. 
(C)DebtorsEach debtor’s revenues shall include the revenues of the debtor and all of the direct or indirect majority-owned subsidiaries of that debtor, except that the pro forma revenues of a person that is included in Subtier 2 of Tier I shall not be included in calculating the revenues of any debtor that is a direct or indirect majority owner of such Subtier 2 person. If a debtor or affiliated group includes a person in respect of whose liabilities for asbestos claims a class action trust has been established, there shall be excluded from the 2002 revenues of such debtor or affiliated group— 
(i)all revenues of the person in respect of whose liabilities for asbestos claims the class action trust was established; and 
(ii)all revenues of the debtor and affiliated group attributable to the historical business operations or assets of such person, regardless of whether such business operations or assets were owned or conducted during the year 2002 by such person or by any other person included within such debtor and affiliated group. 
(b)Tier I subtiers 
(1)In generalEach debtor in Tier I shall be included in subtiers and shall pay amounts to the Fund as provided under this section. 
(2)Subtier 1 
(A)In generalAll persons that are debtors with prior asbestos expenditures of $1,000,000 or greater, shall be included in Subtier 1. 
(B)PaymentEach debtor included in Subtier 1 shall pay on an annual basis 1.5184 percent of the debtor’s 2002 revenues. 
(C)Other assetsThe Administrator, at the sole discretion of the Administrator, may allow a Subtier 1 debtor to satisfy its funding obligation under this paragraph with assets other than cash if the Administrator determines that requiring an all-cash payment of the debtor’s funding obligation would render the debtor’s reorganization infeasible. 
(D)Liability 
(i)In generalIf a person who is subject to a case pending under a chapter of title 11, United States Code, as defined in section 201(3)(A)(i), does not pay when due any payment obligation for the debtor, the Administrator shall have the right to seek payment of all or any portion of the entire amount due (as well as any other amount for which the debtor may be liable under sections 223 and 224) from any of the direct or indirect majority-owned subsidiaries under section 201(3)(A)(ii). 
(ii)Cause of actionNotwithstanding section 221(e), this Act shall not preclude actions among persons within a debtor under section 201(3)(A) (i) and (ii) with respect to the payment obligations under this Act. 
(3)Subtier 2 
(A)In generalNotwithstanding paragraph (2), all persons that are debtors that have no material continuing business operations but hold cash or other assets that have been allocated or earmarked for the settlement of asbestos claims shall be included in Subtier 2. 
(B)Assignment of assetsNot later than 90 days after the date of enactment of this Act, each person included in Subtier 2 shall assign all of its assets to the Fund. 
(4)Subtier 3 
(A)In generalNotwithstanding paragraph (2), all persons that are debtors other than those included in Subtier 2, which have no material continuing business operations and no cash or other assets allocated or earmarked for the settlement of any asbestos claim, shall be included in Subtier 3. 
(B)Assignment of unencumbered assetsNot later than 90 days after the date of enactment of this Act, each person included in Subtier 3 shall contribute an amount equal to 50 percent of its total unencumbered assets. 
(C)Calculation of unencumbered assetsUnencumbered assets shall be calculated as the Subtier 3 person’s total assets, excluding insurance-related assets, less— 
(i)all allowable administrative expenses; 
(ii)allowable priority claims under section 507 of title 11, United States Code; and 
(iii)allowable secured claims. 
(5)Class action trustThe assets of any class action trust that has been established in respect of the liabilities for asbestos claims of any person included within a debtor and affiliated group that has been included in Tier I (exclusive of any assets needed to pay previously incurred expenses and asbestos claims reduced to a final order or judgment within the meaning of section 403(d)(1) before the date of enactment of this Act) shall be transferred to the Fund not later than 6 months after the date of enactment of this Act. 
(c)Tier II subtiers 
(1)In generalEach person or affiliated group in Tier II shall be included in 1 of the 5 subtiers of Tier II, based on the person’s or affiliated group’s revenues. Such subtiers shall each contain as close to an equal number of total persons and affiliated groups as possible, with— 
(A)those persons or affiliated groups with the highest revenues included in Subtier 1; 
(B)those persons or affiliated groups with the next highest revenues included in Subtier 2; 
(C)those persons or affiliated groups with the lowest revenues included in Subtier 5; 
(D)those persons or affiliated groups with the next lowest revenues included in Subtier 4; and 
(E)those persons or affiliated groups remaining included in Subtier 3. 
(2)PaymentsEach person or affiliated group within each subtier shall pay, on an annual basis, the following: 
(A)Subtier 1: $27,500,000. 
(B)Subtier 2: $24,750,000. 
(C)Subtier 3: $22,000,000. 
(D)Subtier 4: $19,250,000. 
(E)Subtier 5: $16,500,000. 
(d)Tier III subtiers 
(1)In generalEach person or affiliated group in Tier III shall be included in 1 of the 5 subtiers of Tier III, based on the person’s or affiliated group’s revenues. Such subtiers shall each contain as close to an equal number of total persons and affiliated groups as possible, with— 
(A)those persons or affiliated groups with the highest revenues included in Subtier 1; 
(B)those persons or affiliated groups with the next highest revenues included in Subtier 2; 
(C)those persons or affiliated groups with the lowest revenues included in Subtier 5; 
(D)those persons or affiliated groups with the next lowest revenues included in Subtier 4; and 
(E)those persons or affiliated groups remaining included in Subtier 3. 
(2)PaymentsEach person or affiliated group within each subtier shall pay, on an annual basis, the following: 
(A)Subtier 1: $16,500,000. 
(B)Subtier 2: $13,750,000. 
(C)Subtier 3: $11,000,000. 
(D)Subtier 4: $8,250,000. 
(E)Subtier 5: $5,500,000. 
(e)Tier IV subtiers 
(1)In generalEach person or affiliated group in Tier IV shall be included in 1 of the 4 subtiers of Tier IV, based on the person’s or affiliated group’s revenues. Such subtiers shall each contain as close to an equal number of total persons and affiliated groups as possible, with those persons or affiliated groups with the highest revenues in Subtier 1, those with the lowest revenues in Subtier 4. Those persons or affiliated groups with the highest revenues among those remaining will be included in Subtier 2 and the rest in Subtier 3. 
(2)PaymentEach person or affiliated group within each subtier shall pay, on an annual basis, the following: 
(A)Subtier 1: $3,850,000. 
(B)Subtier 2: $2,475,000. 
(C)Subtier 3: $1,650,000. 
(D)Subtier 4: $550,000. 
(f)Tier V subtiers 
(1)In generalEach person or affiliated group in Tier V shall be included in 1 of the 3 subtiers of Tier V, based on the person’s or affiliated group’s revenues. Such subtiers shall each contain as close to an equal number of total persons and affiliated groups as possible, with those persons or affiliated groups with the highest revenues in Subtier 1, those with the lowest revenues in Subtier 3, and those remaining in Subtier 2. 
(2)PaymentEach person or affiliated group within each subtier shall pay, on an annual basis, the following: 
(A)Subtier 1: $1,100,000. 
(B)Subtier 2: $550,000. 
(C)Subtier 3: $220,000. 
(g)Tier VI subtiers 
(1)In generalEach person or affiliated group in Tier VI shall be included in 1 of the 3 subtiers of Tier VI, based on the person’s or affiliated group’s revenues. Such subtiers shall each contain as close to an equal number of total persons and affiliated groups as possible, with those persons or affiliated groups with the highest revenues in Subtier 1, those with the lowest revenues in Subtier 3, and those remaining in Subtier 2. 
(2)PaymentEach person or affiliated group within each subtier shall pay, on an annual basis, the following: 
(A)Subtier 1: $550,000. 
(B)Subtier 2: $275,000. 
(C)Subtier 3: $110,000. 
(h)Tier VII 
(1)In generalNotwithstanding prior asbestos expenditures that might qualify a person or affiliated group to be included in Tiers II, III, IV, V, or VI, a person or affiliated group shall also be included in Tier VII, if the person or affiliated group— 
(A)is or has at any time been subject to asbestos claims brought under the Federal Employers’ Liability Act (45 U.S.C. 51 et seq.) as a result of operations as a common carrier by railroad; and 
(B)has paid (including any payments made by others on behalf of such person or affiliated group) not less than $5,000,000 in settlement, judgment, defense, or indemnity costs relating to such claims. 
(2)Additional amountThe payment requirement for persons or affiliated groups included in Tier VII shall be in addition to any payment requirement applicable to such person or affiliated group under Tiers II through VI. 
(3)Subtier 1Each person or affiliated group in Tier VII with revenues of $5,000,000,000 or more is included in Subtier 1 and shall make annual payments of $10,000,000 to the Fund. 
(4)Subtier 2Each person or affiliated group in Tier VII with revenues of less than $5,000,000,000, but not less than $3,000,000,000 is included in Subtier 2 and shall make annual payments of $5,000,000 to the Fund. 
(5)Subtier 3Each person or affiliated group in Tier VII with revenues of less than $3,000,000,000, but not less than $500,000,000 is included in Subtier 3 and shall make annual payments of $500,000 to the Fund. 
(6)Joint venture revenues and liability 
(A)RevenuesFor purposes of this subsection, the revenues of a joint venture shall be included on a pro rata basis reflecting relative joint ownership to calculate the revenues of the parents of that joint venture. The joint venture shall not be responsible for a contribution amount under this subsection. 
(B)LiabilityFor purposes of this subsection, the liability under the Act of April 22, 1908 (45 U.S.C. 51 et seq.), commonly known as the Federal Employers’ Liability Act, shall be attributed to the parent owners of the joint venture on a pro rata basis, reflecting their relative share of ownership. The joint venture shall not be responsible for a payment amount under this provision. 
204.Assessment administration 
(a)In generalSubject to subsection (m), each defendant participant or affiliated group shall pay to the Fund in the amounts provided under this subtitle as appropriate for its tier and subtier each year until the earlier to occur of the following: 
(1)The participant or affiliated group has satisfied its obligations under this subtitle during the first 23 annual payment cycles of the operation of the Fund. 
(2)The amount received by the Fund from defendant participants, excluding any amounts rebated to defendant participants under subsection (d), equals the maximum aggregate payment obligation of section 202(a)(2). 
(b)Small business exemptionNotwithstanding any other provision of this subtitle, a person or affiliated group that is a small business concern (as defined under section 3 of the Small Business Act (15 U.S.C. 632)), on December 31, 2002, is exempt from any payment requirement under this subtitle and shall not be included in the subtier allocations under section 203. 
(c)ProceduresThe Administrator shall prescribe procedures on how amounts payable under this subtitle are to be paid, including, to the extent the Administrator determines appropriate, procedures relating to payment in installments. 
(d)Adjustments 
(1)In generalUnder expedited procedures established by the Administrator, a defendant participant may seek adjustment of the amount of its payment obligation based on severe financial hardship or demonstrated inequity. The Administrator may determine whether to grant an adjustment and the size of any such adjustment, in accordance with this subsection. A defendant participant has a right to obtain a rehearing of the Administrator’s determination under this subsection under the procedures prescribed in subsection (i)(10). The Administrator may adjust a defendant participant’s payment obligations under this subsection, either by forgiving the relevant portion of the otherwise applicable payment obligation or by providing relevant rebates from the defendant hardship and inequity adjustment account created under subsection (j) after payment of the otherwise applicable payment obligation, at the discretion of the Administrator. 
(2)Financial hardship adjustments 
(A)In generalA defendant participant may apply for an adjustment based on financial hardship at any time during the period in which a payment obligation to the Fund remains outstanding and may qualify for such adjustment by demonstrating that the amount of its payment obligation under the statutory allocation would constitute a severe financial hardship. 
(B)TermSubject to the annual availability of funds in the defendant hardship and inequity adjustment account established under subsection (j), a financial hardship adjustment under this subsection shall have a term of 3 years. 
(C)RenewalAfter an initial hardship adjustment is granted under this paragraph, a defendant participant may renew its hardship adjustment by demonstrating that it remains justified. 
(D)ReinstatementFollowing the expiration of the hardship adjustment period provided for under this section and during the funding period prescribed under subsection (a) or (m), the Administrator shall annually determine whether there has been a material change in the financial condition of the defendant participant such that the Administrator may, consistent with the policies and legislative intent underlying this Act, reinstate under terms and conditions established by the Administrator any part or all of the defendant participant’s payment obligation under the statutory allocation that was not paid during the hardship adjustment term. 
(3)Inequity adjustments 
(A)In generalA defendant participant— 
(i)may qualify for an adjustment based on inequity by demonstrating that the amount of its payment obligation under the statutory allocation is exceptionally inequitable— 
(I)when measured against the amount of the likely cost to the defendant participant net of insurance of its future liability in the tort system in the absence of the Fund; or 
(II)when compared to the median payment rate for all defendant participants in the same tier; or 
(III)when measured against the percentage of the prior asbestos expenditures of the defendant that were incurred with respect to claims that neither resulted in an adverse judgment against the defendant, nor were the subject of a settlement that required a payment to a plaintiff by or on behalf of that defendant; and 
(ii)shall qualify for a two-tier main tier and a two-tier subtier adjustment reducing the defendant participant’s payment obligation based on inequity by demonstrating that not less than 95 percent of such person’s prior asbestos expenditures arose from claims related to the manufacture and sale of railroad locomotives and related products, so long as such person’s manufacture and sale of railroad locomotives and related products is temporally and causally remote. For purposes of this clause, a person’s manufacture and sale of railroad locomotives and related products shall be deemed to be temporally and causally remote if the asbestos claims historically and generally filed against such person relate to the manufacture and sale of railroad locomotives and related products by an entity dissolved more than 25 years before the date of enactment of this Act. 
(B)Payment rateFor purposes of subparagraph (A), the payment rate of a defendant participant is the payment amount of the defendant participant as a percentage of such defendant participant’s gross revenues for the year ending December 31, 2002. 
(C)TermSubject to the annual availability of funds in the defendant hardship and inequity adjustment account established under subsection (j), an inequity adjustment under this subsection shall have a term of 3 years. 
(D)RenewalA defendant participant may renew an inequity adjustment every 3 years by demonstrating that the adjustment remains justified. 
(E)Reinstatement 
(i)In generalFollowing the termination of an inequity adjustment under subparagraph (A), and during the funding period prescribed under subsection (a) or (m), the Administrator shall annually determine whether there has been a material change in conditions which would support a finding that the amount of the defendant participant’s payment under the statutory allocation was not inequitable. Based on this determination, the Administrator may, consistent with the policies and legislative intent underlying this Act, reinstate any or all of the payment obligations of the defendant participant as if the inequity adjustment had not been granted for that 3-year period. 
(ii)Terms and conditionsIn the event of a reinstatement under clause (i), the Administrator may require the defendant participant to pay any part or all of amounts not paid due to the inequity adjustment on such terms and conditions as established by the Administrator. 
(4)Limitation on adjustmentsThe aggregate total of financial hardship adjustments under paragraph (2) and inequity adjustments under paragraph (3) in effect in any given year shall not exceed $250,000,000, except to the extent additional monies are available for such adjustments as a result of carryover of prior years’ funds under subsection (j)(3) or as a result of monies being made available in that year under subsection (k)(1)(A). 
(5)Advisory panels 
(A)AppointmentThe Administrator shall appoint a Financial Hardship Adjustment Panel and an Inequity Adjustment Panel to advise the Administrator in carrying out this subsection. 
(B)MembershipThe membership of the panels appointed under subparagraph (A) may overlap. 
(C)CoordinationThe panels appointed under subparagraph (A) shall coordinate their deliberations and advice. 
(e)Limitation on liabilityThe liability of each defendant participant to pay to the Fund shall be limited to the payment obligations under this Act, and, except as provided in subsection (f) and section 203(b)(2)(D), no defendant participant shall have any liability for the payment obligations of any other defendant participant. 
(f)Consolidation of payments 
(1)In generalFor purposes of determining the payment levels of defendant participants, any affiliated group including 1 or more defendant participants may irrevocably elect, as part of the submissions to be made under paragraphs (1) and (3) of subsection (i), to report on a consolidated basis all of the information necessary to determine the payment level under this subtitle and pay to the Fund on a consolidated basis. 
(2)ElectionIf an affiliated group elects consolidation as provided in this subsection— 
(A)for purposes of this Act other than this subsection, the affiliated group shall be treated as if it were a single participant, including with respect to the assessment of a single annual payment under this subtitle for the entire affiliated group; 
(B)the ultimate parent of the affiliated group shall prepare and submit each submission to be made under subsection (i) on behalf of the entire affiliated group and shall be solely liable, as between the Administrator and the affiliated group only, for the payment of the annual amount due from the affiliated group under this subtitle, except that, if the ultimate parent does not pay when due any payment obligation for the affiliated group, the Administrator shall have the right to seek payment of all or any portion of the entire amount due (as well as any other amount for which the affiliated group may be liable under sections 223 and 224) from any member of the affiliated group; 
(C)all members of the affiliated group shall be identified in the submission under subsection (i) and shall certify compliance with this subsection and the Administrator’s regulations implementing this subsection; and 
(D)the obligations under this subtitle shall not change even if, after the date of enactment of this Act, the beneficial ownership interest between any members of the affiliated group shall change. 
(3)Cause of actionNotwithstanding section 221(e), this Act shall not preclude actions among persons within an affiliated group with respect to the payment obligations under this Act. 
(g)Determination of prior asbestos expenditures 
(1)In generalFor purposes of determining a defendant participant’s prior asbestos expenditures, the Administrator shall prescribe such rules as may be necessary or appropriate to assure that payments by indemnitors before December 31, 2002, shall be counted as part of the indemnitor’s prior asbestos expenditures, rather than the indemnitee’s prior asbestos expenditures, in accordance with this subsection. 
(2)Indemnifiable costsIf an indemnitor has paid or reimbursed to an indemnitee any indemnifiable cost or otherwise made a payment on behalf of or for the benefit of an indemnitee to a third party for an indemnifiable cost before December 31, 2002, the amount of such indemnifiable cost shall be solely for the account of the indemnitor for purposes under this Act. 
(3)Insurance paymentsWhen computing the prior asbestos expenditures with respect to an asbestos claim, any amount paid or reimbursed by insurance shall be solely for the account of the indemnitor, even if the indemnitor would have no direct right to the benefit of the insurance, if— 
(A)such insurance has been paid or reimbursed to the indemnitor or the indemnitee, or paid on behalf of or for the benefit of the indemnitee; and 
(B)the indemnitor has either, with respect to such asbestos claim or any similar asbestos claim, paid or reimbursed to its indemnitee any indemnifiable cost or paid to any third party on behalf of or for the benefit of the indemnitee any indemnifiable cost. 
(h)Minimum annual payments 
(1)In generalExcept as provided under subsection (m), the aggregate annual payments of defendant participants to the Fund shall be at least $2,500,000,000 for each calendar year in the first 23 years of the Fund, or until such shorter time as the condition set forth in subsection (a)(2) of this section is attained. 
(2)Guaranteed payment accountTo the extent payments in accordance with sections 202 and 203 (as modified by subsections (b), (d), (f) and (g) of this section) fail in any year to raise at least $2,500,000,000 net of any adjustments under subsection (d), the balance needed to meet this required minimum aggregate annual payment shall be obtained from the defendant guaranteed payment account established under subsection (k). 
(3)Guaranteed payment surchargeTo the extent the procedure set forth in paragraph (2) is insufficient to satisfy the required minimum aggregate annual payment net of any adjustments under subsection (d), the Administrator may assess a guaranteed payment surcharge under subsection (l). 
(i)Procedures for making payments 
(1)Initial year: tiers II–VI 
(A)In generalNot later than 180 days after enactment of this Act, each defendant participant that is included in Tiers II, III, IV, V, or VI shall file with the Administrator— 
(i)a statement of whether the defendant participant irrevocably elects to report on a consolidated basis under subsection (f); 
(ii)a good faith estimate of its prior asbestos expenditures; 
(iii)a statement of its 2002 revenues, determined in accordance with section 203(a)(2); and 
(iv)payment in the amount specified in section 203 for the lowest subtier of the tier within which the defendant participant falls, except that if the defendant participant, or the affiliated group including the defendant participant, had 2002 revenues exceeding $3,000,000,000, it or its affiliated group shall pay the amount specified for Subtier 3 of Tiers II, III, or IV or Subtier 2 of Tiers V or VI, depending on the applicable Tier. 
(B)ReliefThe Administrator shall establish procedures to grant a defendant participant relief from its initial payment obligation where the participant shows that it is likely to qualify for a financial hardship adjustment, and that failure to provide interim relief would cause severe irreparable harm. The Administrator’s refusal to grant such relief is subject to immediate judicial review under section 303. 
(2)Initial year: Tier INot later than 90 days after enactment of this Act, each debtor shall file with the Administrator— 
(A)a statement identifying the bankruptcy case(s) associated with the debtor; 
(B)a statement whether its prior asbestos expenditures exceed $1,000,000; 
(C)a statement whether it has material continuing business operations and, if not, whether it holds cash or other assets that have been allocated or earmarked for asbestos settlements; 
(D)in the case of debtors falling within Subtier 1 of Tier I, a statement of the debtor’s 2002 revenues, determined in accordance with section 203(a)(2), and a payment under section 203(b)(2)(B); 
(E)in the case of debtors falling within Subtier 2 of Tier I, an assignment of its assets under section 203(b)(3)(B); and 
(F)in the case of debtors falling within Subtier 3 of Tier I, a payment under section 203(b)(4)(B), and a statement of how such payment was calculated. 
(3)Initial year: Tier VIINot later than 90 days after enactment of this Act, each defendant participant in Tier VII shall file with the Administrator— 
(A)a good faith estimate of all payments of the type described in section 203(h)(1) (as modified by section 203(h)(6)); 
(B)a statement of revenues calculated in accordance with sections 203(a)(2) and 203(h); and 
(C)payment in the amount specified in section 203(h). 
(4)Notice to participantsNot later than 240 days after enactment of this Act, the Administrator shall— 
(A)directly notify all reasonably identifiable defendant participants of the requirement to submit information necessary to calculate the amount of any required payment to the Fund; and 
(B)publish in the Federal Register a notice setting forth the criteria in this Act, and as prescribed by the Administrator in accordance with this Act, for paying under this subtitle as a defendant participant and requiring any person who may be a defendant participant to submit such information. 
(5)Response required 
(A)In generalAny person who receives notice under paragraph (4)(A), and any other person meeting the criteria specified in the notice published under paragraph (4)(B), shall provide the Administrator with an address to send any notice from the Administrator in accordance with this Act and all the information required by the Administrator in accordance with this subsection no later than the earlier of— 
(i)30 days after the receipt of direct notice; or 
(ii)30 days after the publication of notice in the Federal Register. 
(B)CertificationThe response submitted under subparagraph (A) shall be signed by a responsible corporate officer, general partner, proprietor, or individual of similar authority, who shall certify under penalty of law the completeness and accuracy of the information submitted. 
(C)Consent to audit authorityThe response submitted under subparagraph (A) shall include, on behalf of the defendant participant or affiliated group, a consent to the Administrator’s audit authority under section 221(d). 
(6)Notice of initial determination 
(A)In generalNot later than 60 days after receiving a response under paragraph (5), the Administrator shall send the person a notice of initial determination identifying the tier and subtier, if any, into which the person falls and the annual payment obligation, if any, to the Fund, which determination shall be based on the information received from the person under this subsection and any other pertinent information available to the Administrator and identified to the defendant participant. 
(B)No response; incomplete responseIf no response in accordance with paragraph (5) is received from a defendant participant, or if the response is incomplete, the initial determination shall be based on the best information available to the Administrator. 
(C)PaymentsWithin 30 days of receiving a notice of initial determination requiring payment, the defendant participant shall pay the Administrator the amount required by the notice, after deducting any previous payment made by the participant under this subsection. If the amount that the defendant participant is required to pay is less than any previous payment made by the participant under this subsection, the Administrator shall credit any excess payment against the future payment obligations of that defendant participant. The pendency of a petition for rehearing under paragraph (10) shall not stay the obligation of the participant to make the payment specified in the Administrator’s notice. 
(7)Exemptions for information required 
(A)Prior asbestos expendituresIn lieu of submitting information related to prior asbestos expenditures as may be required for purposes of this subtitle, a non-debtor defendant participant may consent to be assigned to Tier II. 
(B)RevenuesIn lieu of submitting information related to revenues as may be required for purposes of this subtitle, a non-debtor defendant participant may consent to be assigned to Subtier 1 of the defendant participant’s applicable tier. 
(8)New information 
(A)Existing ParticipantThe Administrator shall adopt procedures for requiring additional payment, or refunding amounts already paid, based on new information received. 
(B)Additional ParticipantIf the Administrator, at any time, receives information that an additional person may qualify as a defendant participant, the Administrator shall require such person to submit information necessary to determine whether that person is required to make payments, and in what amount, under this subtitle and shall make any determination or take any other act consistent with this Act based on such information or any other information available to the Administrator with respect to such person. 
(9)SubpoenasThe Administrator may request the Attorney General to subpoena persons to compel testimony, records, and other information relevant to its responsibilities under this section. The Attorney General may enforce such subpoena in appropriate proceedings in the United States district court for the district in which the person to whom the subpoena was addressed resides, was served, or transacts business. 
(10)RehearingA defendant participant has a right to obtain rehearing of the Administrator’s determination under this subsection of the applicable tier or subtier and of the Administrator’s determination under subsection (d) of a financial hardship or inequity adjustment, if the request for rehearing is filed within 30 days after the defendant participant’s receipt of notice from the Administrator of the determination. A defendant participant may not file an action under section 303 unless the defendant participant requests a rehearing under this paragraph. 
(j)Defendant hardship and inequity adjustment account 
(1)In generalTo the extent the total payments by defendant participants in any given year exceed the minimum aggregate annual payments under subsection (h) of this section, excess monies up to a maximum of $250,000,000 in any such year shall be placed in a defendant hardship and inequity adjustment account established within the Fund by the Administrator. 
(2)Use of account moniesMonies from the defendant hardship and inequity adjustment account shall be preserved and administered like the remainder of the Fund, but shall be reserved and may be used only— 
(A)to make up for any relief granted to a defendant participant for severe financial hardship or demonstrated inequity under subsection (d) of this section or to reimburse any defendant participant granted such relief after its payment of the amount otherwise due; and 
(B)if the condition set forth in subsection (a)(2) of this section is met, for any purpose that the Fund may serve under this Act, unless the Administrator shall have published a final certification requiring a contingent call under subsection (m)(3)(D). 
(3)Carryover of unused FundsTo the extent the Administrator does not, in any given year, use all of the funds allocated to the account under paragraph (1) for adjustments granted under subsection (d), remaining funds in the account shall be carried forward for use by the Administrator for adjustments in subsequent years. 
(k)Defendant guaranteed payment account 
(1)In generalSubject to subsections (h) and (j), in the event there are excess monies paid by defendant participants in any given year, such monies— 
(A)may be used to provide additional adjustments under subsection (d), up to a maximum aggregate of $50,000,000 in such year; and 
(B)to the extent not used under subparagraph (A), shall be placed in a defendant guaranteed payment account established within the Fund by the Administrator. 
(2)Use of account moniesMonies from the defendant guaranteed payment account shall be preserved and administered like the remainder of the Fund, but shall be reserved and may be used only— 
(A)to ensure the minimum aggregate annual payment set forth in subsection (h) net of any adjustments under subsection (d) is reached each year; and 
(B)if the condition set forth in subsection (a)(2) of this section is met, for any purpose that the Fund may serve under this Act, unless the Administrator shall have published a final certification requiring a contingent call under subsection (m)(3)(D). 
(l)Guaranteed payment surcharge 
(1)In generalTo the extent there are insufficient monies in the defendant guaranteed payment account established in subsection (k) to attain the minimum aggregate annual payment net of any adjustments under subsection (d) in any given year, the Administrator may impose on each defendant participant a surcharge as necessary to raise the balance required to attain the minimum aggregate annual payment net of any adjustments under subsection (d), as provided in this subsection. Any such surcharge shall be imposed on a pro rata basis, in accordance with each defendant participant’s relative annual liability under sections 202 and 203 (as modified by subsections (b), (d), (f), and (g) of this section). 
(2)Certification 
(A)In generalBefore imposing a guaranteed payment surcharge under this subsection, the Administrator shall certify that he or she has used all reasonable efforts to collect mandatory payments for all defendant participants, including by using the authority in subsection (i)(9) of this section and section 223. 
(B)Notice and commentBefore making a final certification under subparagraph (C), the Administrator shall publish a notice in the Federal Register of a proposed certification and provide in such notice for a public comment period of 30 days. 
(C)Final certification 
(i)In generalThe Administrator shall publish a notice of the final certification in the Federal Register after consideration of all comments submitted under subparagraph (B). 
(ii)Written noticeNot later than 30 days after publishing any final certification under clause (i), the Administrator shall provide each defendant participant with written notice of that defendant participant’s payment, including the amount of any surcharge. 
(m)Contingent call for mandatory additional payments 
(1)In generalNotwithstanding section 202(a)(2) and subsection (a) of this section, the Administrator may require additional payments to the Fund by defendant participants, subsequent to the payment by defendant participants of the maximum aggregate payment obligation in section 202(a)(2), as provided in this subsection. 
(2)Contingent call paymentsIf the Administrator has certified or certifies the necessity of additional payments as provided in paragraph (3), the Administrator may require the defendant participants to pay in accordance with paragraph (5) up to an aggregate maximum of $10,000,000,000 of additional payments subsequent to the payment by defendant participants of the maximum aggregate payment obligation in section 202(a)(2). 
(3)Contingent call certification 
(A)In generalBefore invoking the authority to require additional mandatory payments under this subsection, the Administrator shall certify, after consultation with appropriate experts, that the entirety of the contingent call amount invoked is necessary to meet the Fund’s obligations. 
(B)Initial noticeBefore making any certification under subparagraph (A), the Administrator shall publish a notice in the Federal Register of the proposed certification, including a description and explanation of the Administrator’s analysis supporting the certification of the Administrator. 
(C)Comments from defendant participantsNot later than 60 days after the publication of the notice under subparagraph (B), a defendant participant may provide the Administrator with additional information to support a determination that all or some of the additional payments from defendant participants set forth in the notice are or are not required. 
(D)Final certification 
(i)In generalThe Administrator shall publish a final notice in the Federal Register after consideration of all comments submitted under subparagraph (C). 
(ii)Written noticeIf the Administrator certifies the need for the contingent call for additional payments, the Administrator shall provide each defendant participant with written notice of that defendant participant’s schedule of payments under this subsection. 
(4)Borrowing capacityTo the extent provided in section 221(b)(3), the Administrator may borrow against the mandatory additional payments required under this subsection at any time after issuing the final certification under paragraph (3). 
(5)AllocationAny additional payments to the Fund by defendant participants under this subsection shall be allocated among them in proportion to the amounts provided under sections 202 and 203 (as modified by subsections (b), (d), (f), and (g) of this section). If the Administrator determines that the full amount of funding that would otherwise be generated in any year by the funding provisions of sections 202, 203, and 204 is not required for purposes of this subsection, the Administrator shall reduce the amounts paid by all defendant participants on the same basis. 
(6)EnforcementThe additional payments required under this subsection may be enforced in the same manner and to the same extent as the enforcement of payments under section 223. 
BAsbestos Insurers Commission 
210.DefinitionIn this subtitle, the term captive insurance company means a company— 
(1)whose entire beneficial interest is owned on the date of enactment of this Act, directly or indirectly, by a defendant participant or by the ultimate parent or the affiliated group of a defendant participant; 
(2)whose primary commercial business during the period from calendar years 1940 through 1986 was to provide insurance to its ultimate parent or affiliated group, or any portion of the affiliated group or a combination thereof; and 
(3)that was incorporated or operating no later than December 31, 2002. 
211.Establishment of Asbestos Insurers Commission 
(a)EstablishmentThere is established the Asbestos Insurers Commission (referred to in this subtitle as the Commission) to carry out the duties described in section 212. 
(b)Membership 
(1)AppointmentThe Commission shall be composed of 5 members who shall be appointed by the President, by and with the advice and consent of the Senate. 
(2)Qualifications 
(A)ExpertiseMembers of the Commission shall have sufficient expertise to fulfill their responsibilities under this subtitle. 
(B)Conflict of interest 
(i)In generalNo member of the Commission appointed under paragraph (1) may be an employee or immediate family member of an employee of an insurer participant. No member of the Commission may be a former employee or shareholder of any insurer participant, unless that is fully disclosed. 
(ii)DefinitionIn clause (i), the term shareholder shall not include a broadly based mutual fund that may, from time-to-time include the stocks of insurer participants as a portion of its overall holdings. 
(C)Federal employmentA member of the Commission may not be an officer or employee of the Federal Government, except by reason of membership on the Commission. 
(3)Period of appointmentMembers shall be appointed for the life of the Commission. 
(4)VacanciesAny vacancy in the Commission shall be filled in the same manner as the original appointment. 
(5)ChairmanThe President shall select a Chairman from among its members. 
(c)Meetings 
(1)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold its first meeting. 
(2)Subsequent meetingsThe Commission shall meet at the call of the Chairman as necessary to accomplish the duties under section 212. 
(3)QuorumNo business may be conducted or hearings held without the participation of a majority of the members of the Commission. 
212.Duties of Asbestos Insurers Commission 
(a)Determination of insurer payment obligations 
(1)In general 
(A)DefinitionsFor the purposes of this Act, the terms insurer and insurer participant shall, unless stated otherwise, include direct insurers and reinsurers, as well as any run-off entity established, in whole or in part, to review and pay asbestos claims. 
(B)Procedures for determining insurer paymentsThe Commission shall determine the amount that each insurer participant shall be required to pay into the Fund under the procedures described in this section. The Commission shall make this determination by first promulgating a rule establishing a methodology for allocation of payments among insurer participants and then applying such methodology to determine the individual payment for each insurer participant. The methodology may include 1 or more allocation formulas to be applied to all insurer participants or groups of similarly situated participants. The Commission’s rule shall include a methodology for adjusting payments by insurer participants to make up, during any applicable payment year, any amount by which aggregate insurer payments fall below the level required in paragraph (3)(C). Under this procedure, not later than 120 days after the initial meeting of the Commission, the Commission shall commence a rulemaking proceeding under section 213(a) to propose and adopt a methodology for allocating payments among insurer participants. In proposing an allocation methodology, the Commission may consult with such actuaries and other experts as it deems appropriate. After hearings and public comment on the proposed allocation methodology, the Commission shall as promptly as possible promulgate a final rule establishing such methodology. After promulgation of the final rule, the Commission shall determine the individual payment of each insurer participant under the procedures set forth in subsection (b). 
(C)ScopeEvery insurer, reinsurer, and runoff entity with asbestos-related obligations in the United States shall be subject to the Commission’s and Administrator’s authority under this Act, including allocation determinations, and shall be required to fulfill its payment obligation without regard as to whether it is licensed in the United States. Every insurer participant not licensed or domiciled in the United States shall, upon the first payment to the Fund, submit a written consent to the Commission’s and Administrator’s authority under this Act, and to the jurisdiction of the courts of the United States for purposes of enforcing this Act, in a form determined by the Administrator. Any insurer participant refusing to provide a written consent shall be subject to fines and penalties as provided in section 223. 
(2)Amount of payments 
(A)Aggregate payment obligationThe total payment required of all insurer participants over the life of the Fund shall be equal to $46,025,000,000. 
(B)Accounting standardsIn determining the payment obligations of participants that are not licensed or domiciled in the United States or that are runoff entities, the Commission shall use accounting standards required for United States licensed direct insurers. 
(C)Captive insurance companiesNo payment to the Fund shall be required from a captive insurance company, unless and only to the extent a captive insurance company, on the date of enactment of this Act, has liability, directly or indirectly, for any asbestos claim of a person or persons other than and unaffiliated with its ultimate parent or affiliated group or pool in which the ultimate parent participates or participated, or unaffiliated with a person that was its ultimate parent or a member of its affiliated group or pool at the time the relevant insurance or reinsurance was issued by the captive insurance company. 
(D)Several liabilityUnless otherwise provided under this Act, each insurer participant’s obligation to make payments to the Fund is several. Unless otherwise provided under this Act, there is no joint liability and the future insolvency by any insurer participant shall not affect the payment required of any other insurer participant. 
(3)Payment criteria 
(A)Inclusion in insurer Participant categoryInsurers that have paid, or been assessed by a legal judgment or settlement, at least $1,000,000 in defense and indemnity costs before the date of enactment of this Act in response to claims for compensation for asbestos injuries arising from a policy of liability insurance or contract of liability reinsurance or retrocessional reinsurance shall be insurer participants in the Fund. Other insurers shall be exempt from mandatory payments. 
(B)Insurer Participant allocation methodology 
(i)In generalThe Commission shall establish the payment obligations of individual insurer participants to reflect, on an equitable basis, the relative tort system liability of the participating insurers in the absence of this Act, considering and weighting, as appropriate (but exclusive of workers’ compensation), such factors as— 
(I)historic premium for lines of insurance associated with asbestos exposure over relevant periods of time; 
(II)recent loss experience for asbestos liability; 
(III)amounts reserved for asbestos liability; 
(IV)the likely cost to each insurer participant of its future liabilities under applicable insurance policies; and 
(V)any other factor the Commission may determine is relevant and appropriate. 
(ii)Determination of reservesThe Commission may establish procedures and standards for determination of the asbestos reserves of insurer participants. The reserves of a United States licensed reinsurer that is wholly owned by, or under common control of, a United States licensed direct insurer shall be included as part of the direct insurer’s reserves when the reinsurer’s financial results are included as part of the direct insurer’s United States operations, as reflected in footnote 33 of its filings with the National Association of Insurance Commissioners or in published financial statements prepared in accordance with generally accepted accounting principles. 
(C)Payment scheduleThe aggregate annual amount of payments by insurer participants over the life of the Fund shall be as follows: 
(i)For year 1, $2,700,000,000. 
(ii)For year 2, $2,700,000,000. 
(iii)For year 3 through 5, $5,075,000,000 annually. 
(iv)For years 6 through 17, $1,625,000,000 annually. 
(v)For years 18 through 21, $1,350,000,000 annually. 
(vi)For years 22 through 26, $1,080,000,000 annually. 
(vii)For year 27, $100,000,000. 
(D)Certain runoff entities 
(i)In generalWhenever the Commission requires payments by a runoff entity that has assumed asbestos-related liabilities from a Lloyds syndicate or names that are members of such a syndicate, the Commission shall not require payments from such syndicates and names to the extent that the runoff entity makes its required payments. In addition, such syndicates and names shall be required to make payments to the Fund in the amount of any adjustment granted to the runoff entity for severe financial hardship or exceptional circumstances. 
(ii)Included runoff entitiesSubject to clause (i), a runoff entity shall include any direct insurer or reinsurer whose asbestos liability reserves have been transferred, directly or indirectly, to the runoff entity and on whose behalf the runoff entity handles or adjusts and, where appropriate, pays asbestos claims. 
(E)Financial hardship and exceptional circumstance adjustments 
(i)In generalUnder the procedures established in subsection (b), an insurer participant may seek adjustment of the amount of its payments based on exceptional circumstances or severe financial hardship. 
(ii)Financial adjustmentsAn insurer participant may qualify for an adjustment based on severe financial hardship by demonstrating that payment of the amounts required by the Commission’s methodology would jeopardize the solvency of such participant. 
(iii)Exceptional circumstance adjustmentAn insurer participant may qualify for an adjustment based on exceptional circumstances by demonstrating— 
(I)that the amount of its payments under the Commission’s allocation methodology is exceptionally inequitable when measured against the amount of the likely cost to the participant of its future liability in the tort system in the absence of the Fund; 
(II)an offset credit as described in subsection (b)(4) (A) and (C); or 
(III)other exceptional circumstances.The Commission may determine whether to grant an adjustment and the size of any such adjustment, but adjustments shall not reduce the aggregate payment obligations of insurer participants specified in paragraph (2)(A) and (3)(C). 
(iv)Time period of adjustmentExcept for adjustments for offset credits, adjustments granted under this subsection shall have a term not to exceed 3 years. An insurer participant may renew its adjustment by demonstrating to the Administrator that it remains justified. 
(b)Procedure for notifying insurer participants of individual payment obligations 
(1)Notice to participantsNot later than 30 days after promulgation of the final rule establishing an allocation methodology under subsection (a)(1), the Commission shall— 
(A)directly notify all reasonably identifiable insurer participants of the requirement to submit information necessary to calculate the amount of any required payment to the Fund under the allocation methodology; and 
(B)publish in the Federal Register a notice requiring any person who may be an insurer participant (as determined by criteria outlined in the notice) to submit such information. 
(2)Response required by individual insurer participants 
(A)In generalAny person who receives notice under paragraph (1)(A), and any other person meeting the criteria specified in the notice published under paragraph (1)(B), shall respond by providing the Commission with all the information requested in the notice under a schedule or by a date established by the Commission. 
(B)CertificationThe response submitted under subparagraph (A) shall be signed by a responsible corporate officer, general partner, proprietor, or individual of similar authority, who shall certify under penalty of law the completeness and accuracy of the information submitted. 
(3)Notice to insurer participants of initial payment determination 
(A)In generalWithin 120 days after receipt of the information required by paragraph (2), the Commission shall send each insurer participant a notice of initial determination requiring payments to the Fund, which shall be based on the information received from the participant in response to the Commission’s request for information. An insurer participant’s payments shall be payable over the schedule established in subsection (a)(3)(C), in annual amounts proportionate to the aggregate annual amount of payments for all insurer participants for the applicable year. 
(B)No response; incomplete responseIf no response is received from an insurer participant, or if the response is incomplete, the initial determination requiring a payment from the insurer participant shall be based on the best information available to the Commission. 
(4)Commission review, revision and finalization of initial payment determinations 
(A)Comments from insurer participantsNot later than 30 days after receiving a notice of initial determination from the Commission, an insurer participant may provide the Commission with additional information to support limited adjustments to the required payments to reflect severe financial hardship or exceptional circumstances, including the provision of an offset credit for an insurer participant for the amount of any asbestos-related payments it made or was legally obligated to make, including payments released from an escrow, as the result of a bankruptcy judicially confirmed after May 22, 2003, but before the date of enactment of this Act. 
(B)Additional participantsIf, before the final determination of the Commission, the Commission receives information that an additional person may qualify as an insurer participant, the Commission shall require such person to submit information necessary to determine whether payments from that person should be required, in accordance with the requirements of this subsection. 
(C)Revision proceduresThe Commission shall adopt procedures for revising initial payments based on information received under subparagraphs (A) and (B), including a provision requiring an offset credit for an insurer participant for the amount of any asbestos-related payments it made or was legally obligated to make, including payments released from an escrow, as the result of a bankruptcy confirmed after May 22, 2003, but before the date of enactment of this Act. 
(5)Examinations and subpoenas 
(A)ExaminationsThe Commission may conduct examinations of the books and records of insurer participants to determine the completeness and accuracy of information submitted, or required to be submitted, to the Commission for purposes of determining participant payments. 
(B)SubpoenasThe Commission may request the Attorney General to subpoena persons to compel testimony, records, and other information relevant to its responsibilities under this section. The Attorney General may enforce such subpoena in appropriate proceedings in the United States district court for the district in which the person to whom the subpoena was addressed resides, was served, or transacts business. 
(6)Escrow paymentsWithout regard to an insurer participant’s payment obligation under this section, any escrow or similar account established before the enactment of this Act by an insurer participant in connection with an asbestos trust fund that has not been judicially confirmed by final order by the date of enactment of this Act shall be the property of the insurer participant and returned to that insurer participant. 
(7)Notice to insurer participants of final payment determinationsNot later than 60 days after the notice of initial determination is sent to the insurer participants, the Commission shall send each insurer participant a notice of final determination. 
(c)Insurer participants voluntary allocation agreement 
(1)In generalNot later than 30 days after the Commission proposes its rule establishing an allocation methodology under subsection (a)(1), direct insurer participants licensed or domiciled in the United States, other direct insurer participants, reinsurer participants licensed or domiciled in the United States, or other reinsurer participants, may submit an allocation agreement, approved by all of the participants in the applicable group, to— 
(A)the Commission; 
(B)the Committee on the Judiciary of the Senate; and 
(C)the Committee on the Judiciary of the House of Representatives. 
(2)Allocation agreementTo the extent the participants in any such applicable group voluntarily agree upon an allocation arrangement, any such allocation agreement shall only govern the allocation of payments within that group and shall not determine the aggregate amount due from that group. 
(3)CertificationThe Commission shall determine whether an allocation agreement submitted under subparagraph (A) meets the requirements of this subtitle and, if so, shall certify the agreement as establishing the allocation methodology governing the individual payment obligations of the participants who are parties to the agreement. The authority of the Commission under this subtitle shall, with respect to participants who are parties to a certified allocation agreement, terminate on the day after the Commission certifies such agreement. Under subsection (f), the Administrator shall assume responsibility, if necessary, for calculating the individual payment obligations of participants who are parties to the certified agreement. 
(d)Commission report 
(1)RecipientsUntil the work of the Commission has been completed and the Commission terminated, the Commission shall submit an annual report, containing the information described under paragraph (2), to— 
(A)the Committee on the Judiciary of the Senate; 
(B)the Committee on the Judiciary of the House of Representatives; and 
(C)the Administrator. 
(2)ContentsThe report under paragraph (1) shall state the amount that each insurer participant is required to pay to the Fund, including the payment schedule for such payments. 
(e)Interim payments 
(1)Authority of AdministratorDuring the period between the date of enactment of this Act and the date when the Commission issues its final determinations of payments, the Administrator shall have the authority to require insurer participants to make interim payments to the Fund to assure adequate funding by insurer participants during such period. 
(2)Amount of interim paymentsDuring any applicable year, the Administrator may require insurer participants to make aggregate interim payments not to exceed the annual aggregate amount specified in subsection (a)(3)(C). 
(3)Allocation of paymentsInterim payments shall be allocated among individual insurer participants on an equitable basis as determined by the Administrator. All payments required under this subparagraph shall be credited against the participant’s ultimate payment obligation to the Fund established by the Commission. If an interim payment exceeds the ultimate payment, the Fund shall pay interest on the amount of the overpayment at a rate determined by the Administrator. If the ultimate payment exceeds the interim payment, the participant shall pay interest on the amount of the underpayment at the same rate. Any participant may seek an exemption from or reduction in any payment required under this subsection under the financial hardship and exceptional circumstance standards established in subsection (a)(3)(D). 
(4)Appeal of interim payment decisionsA decision by the Administrator to establish an interim payment obligation shall be considered final agency action and reviewable under section 303, except that the reviewing court may not stay an interim payment during the pendency of the appeal. 
(f)Transfer of authority from the Commission to the Administrator 
(1)In generalUpon termination of the Commission under section 215, the Administrator shall assume all the responsibilities and authority of the Commission, except that the Administrator shall not have the power to modify the allocation methodology established by the Commission or by certified agreement or to promulgate a rule establishing any such methodology. 
(2)Financial hardship and exceptional circumstance adjustmentsUpon termination of the Commission under section 215, the Administrator shall have the authority, upon application by any insurer participant, to make adjustments to annual payments upon the same grounds as provided in subsection (a)(3)(D). Adjustments granted under this subsection shall have a term not to exceed 3 years. An insurer participant may renew its adjustment by demonstrating that it remains justified. Upon the grant of any adjustment, the Administrator shall increase the payments required of all other insurer participants so that there is no reduction in the aggregate payment required of all insurer participants for the applicable years. The increase in an insurer participant’s required payment shall be in proportion to such participant’s share of the aggregate payment obligation of all insurer participants. 
(3)Financial security requirementsWhenever an insurer participant’s A.M. Best’s claims payment rating or Standard and Poor’s financial strength rating falls below A^, and until such time as either the insurer participant’s A.M. Best’s Rating or Standard and Poor’s rating is equal to or greater than A^, the Administrator shall have the authority to require that the participating insurer either— 
(A)pay the present value of its remaining Fund payments at a discount rate determined by the Administrator; or 
(B)provide an evergreen letter of credit or financial guarantee for future payments issued by an institution with an A.M. Best’s claims payment rating or Standard & Poor’s financial strength rating of at least A+. 
(g)Judicial reviewThe Commission’s rule establishing an allocation methodology, its final determinations of payment obligations and other final action shall be judicially reviewable as provided in title III. 
213.Powers of Asbestos Insurers Commission 
(a)RulemakingThe Commission shall promulgate such rules and regulations as necessary to implement its authority under this Act, including regulations governing an allocation methodology. Such rules and regulations shall be promulgated after providing interested parties with the opportunity for notice and comment. 
(b)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this Act. The Commission shall also hold a hearing on any proposed regulation establishing an allocation methodology, before the Commission’s adoption of a final regulation. 
(c)Information from Federal agenciesThe Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out this Act. Upon request of the Chairman of the Commission, the head of such department or agency shall furnish such information to the Commission. 
(d)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government. 
(e)GiftsThe Commission may not accept, use, or dispose of gifts or donations of services or property. 
(f)Expert adviceIn carrying out its responsibilities, the Commission may enter into such contracts and agreements as the Commission determines necessary to obtain expert advice and analysis. 
214.Personnel matters 
(a)Compensation of membersEach member of the Commission shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. 
(b)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. 
(c)Staff 
(1)In generalThe Chairman of the Commission may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The employment of an executive director shall be subject to confirmation by the Commission. 
(2)CompensationThe Chairman of the Commission may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title. 
(d)Detail of Government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. 
(e)Procurement of temporary and intermittent servicesThe Chairman of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title. 
215.Termination of Asbestos Insurers CommissionThe Commission shall terminate 90 days after the last date on which the Commission makes a final determination of contribution under section 212(b) or 90 days after the last appeal of any final action by the Commission is exhausted, whichever occurs later. 
216.Expenses and costs of CommissionAll expenses of the Commission shall be paid from the Fund. 
CAsbestos Injury Claims Resolution Fund 
221.Establishment of Asbestos Injury Claims Resolution Fund 
(a)EstablishmentThere is established in the Office of Asbestos Disease Compensation the Asbestos Injury Claims Resolution Fund, which shall be available to pay— 
(1)claims for awards for an eligible disease or condition determined under title I; 
(2)claims for reimbursement for medical monitoring determined under title I; 
(3)principal and interest on borrowings under subsection (b); and 
(4)administrative expenses to carry out the provisions of this Act. 
(b)Borrowing authority 
(1)In generalThe Administrator is authorized to borrow from time-to-time amounts as set forth in this subsection, for purposes of enhancing liquidity available to the Fund for carrying out the obligations of the Fund under this Act. The Administrator may authorize borrowing in such form, over such term, with such necessary disclosure to its lenders as will most efficiently enhance the Fund’s liquidity. 
(2)Federal Financing BankIn addition to the general authority in paragraph (1), the Administrator may borrow from the Federal Financing Bank in accordance with section 6 of the Federal Financing Bank Act of 1973 (12 U.S.C. 2285) as needed for performance of the Administrator’s duties under this Act for the first 2 years. 
(3)Borrowing capacityThe maximum amount that may be borrowed under this subsection at any given time is the amount that, taking into account all payment obligations related to all previous amounts borrowed in accordance with this subsection and all committed obligations of the Fund at the time of borrowing, can be repaid in full (with interest) in a timely fashion from— 
(A)the available assets of the Fund as of the time of borrowing; and 
(B)all amounts expected to be paid by participants (including any contingent call mandatory additional payments under section 204(m)) during the subsequent 7 years. 
(4)Repayment obligationsRepayment of monies borrowed by the Administrator under this subsection is limited solely to amounts available in the Asbestos Injury Claims Resolution Fund established under this section. 
(c)Lockbox for severe asbestos-related injury claimants 
(1)In generalWithin the Fund, the Administrator shall establish the following accounts: 
(A)A Mesothelioma Account, which shall be used solely to make payments to claimants eligible for an award under the criteria of Level X. 
(B)A Lung Cancer Account, which shall be used solely to make payments to claimants eligible for an award under the criteria of Level IX. 
(C)A Severe Asbestosis Account, which shall be used solely to make payments to claimants eligible for an award under the criteria of Level V. 
(D)A Moderate Asbestosis Account, which shall be used solely to make payments to claimants eligible for an award under the criteria of Level IV. 
(2)AllocationThe Administrator shall allocate to each of the 4 accounts established under paragraph (1) a portion of payments made to the Fund adequate to compensate all anticipated claimants for each account. Within 60 days after the date of enactment of this Act, and periodically during the life of the Fund, the Administrator shall determine an appropriate amount to allocate to each account after consulting appropriate epidemiological and statistical studies. 
(d)Audit authority 
(1)In generalFor the purpose of ascertaining the correctness of any information provided or payments made to the Fund, or determining whether a person who has not made a payment to the Fund was required to do so, or determining the liability of any person for a payment to the Fund, or collecting any such liability, or inquiring into any offense connected with the administration or enforcement of this title, the Administrator is authorized— 
(A)to examine any books, papers, records or other data which may be relevant or material to such inquiry; 
(B)to summon the person liable for a payment under this title, or officer or employee of such person, or any person having possession, custody, or care of books of account containing entries relating to the business of the person liable or any other person the Administrator may deem proper, to appear before the Administrator at a time and place named in the summons and to produce such books, papers, records, or other data, and to give such testimony, under oath, as may be relevant or material to such inquiry; and 
(C)to take such testimony of the person concerned, under oath, as may be relevant or material to such inquiry. 
(2)False, fraudulent, or fictitious statements or practicesIf the Administrator determines that materially false, fraudulent, or fictitious statements or practices have been submitted or engaged in by persons submitting information to the Administrator or to the Asbestos Insurers Commission or any other person who provides evidence in support of such submissions for purposes of determining payment obligations under this Act, the Administrator may impose a civil penalty not to exceed $10,000 on any person found to have submitted or engaged in a materially false, fraudulent, or fictitious statement or practice under this Act. The Administrator shall promulgate appropriate regulations to implement this paragraph. 
(e)No private right of actionExcept as provided in sections 203(b)(2)(D)(ii) and 204(f)(3), there shall be no private right of action under any Federal or State law against any participant based on a claim of compliance or noncompliance with this Act or the involvement of any participant in the enactment of this Act. 
222.Management of the Fund 
(a)In generalAmounts in the Fund shall be held for the exclusive purpose of providing benefits to asbestos claimants and their beneficiaries, including those provided in subsection (c), and to otherwise defray the reasonable expenses of administering the Fund. 
(b)Investments 
(1)In generalAmounts in the Fund shall be administered and invested with the care, skill, prudence, and diligence, under the circumstances prevailing at the time of such investment, that a prudent person acting in a like capacity and manner would use. 
(2)StrategyThe Administrator shall invest amounts in the Fund in a manner that enables the Fund to make current and future distributions to or for the benefit of asbestos claimants. In pursuing an investment strategy under this subparagraph, the Administrator shall consider, to the extent relevant to an investment decision or action— 
(A)the size of the Fund; 
(B)the nature and estimated duration of the Fund; 
(C)the liquidity and distribution requirements of the Fund; 
(D)general economic conditions at the time of the investment; 
(E)the possible effect of inflation or deflation on Fund assets; 
(F)the role that each investment or course of action plays with respect to the overall assets of the Fund; 
(G)the expected amount to be earned (including both income and appreciation of capital) through investment of amounts in the Fund; and 
(H)the needs of asbestos claimants for current and future distributions authorized under this Act. 
(c)Mesothelioma research and treatment Centers 
(1)In generalThe Administrator shall provide $1,000,000 from the Fund for each of fiscal years 2004 through 2008 for each of up to 10 mesothelioma disease research and treatment centers. 
(2)RequirementsThe Centers shall— 
(A)be chosen by the Director of the National Institutes of Health; 
(B)be chosen through competitive peer review; 
(C)be geographically distributed throughout the United States with special consideration given to areas of high incidence of mesothelioma disease; 
(D)be closely associated with Department of Veterans Affairs medical centers to provide research benefits and care to veterans, who have suffered excessively from mesothelioma; 
(E)be engaged in research to provide mechanisms for detection and prevention of mesothelioma, particularly in the areas of pain management and cures; 
(F)be engaged in public education about mesothelioma and prevention, screening, and treatment; 
(G)be participants in the National Mesothelioma Registry; and 
(H)be coordinated in their research and treatment efforts with other Centers and institutions involved in exemplary mesothelioma research. 
223.Enforcement of payment obligations 
(a)DefaultIf any participant fails to make any payment in the amount of and according to the schedule under this Act or as prescribed by the Administrator, after demand and 30 days opportunity to cure the default, there shall be a lien in favor of the United States for the amount of the delinquent payment (including interest) upon all property and rights to property, whether real or personal, belonging to such participant. 
(b)BankruptcyIn the case of a bankruptcy or insolvency proceeding, the lien imposed under subsection (a) shall be treated in the same manner as a lien for taxes due and owing to the United States for purposes of the provisions of title 11, United States Code, or section 3713(a) of title 31, United States Code. The United States Bankruptcy Court shall have jurisdiction over any issue or controversy regarding lien priority and lien perfection arising in a bankruptcy case due to a lien imposed under subsection (a). 
(c)Civil action 
(1)In generalIn any case in which there has been a refusal or failure to pay any liability imposed under this Act, the Administrator may bring a civil action in the United States District Court for the District of Columbia, or any other appropriate lawsuit or proceeding outside of the United States— 
(A)to enforce the liability and any lien of the United States imposed under this section; 
(B)to subject any property of the participant, including any property in which the participant has any right, title, or interest, to the payment of such liability; or 
(C)for temporary, preliminary, or permanent relief. 
(2)Additional penaltiesIn any action under paragraph (1) in which the refusal or failure to pay was willful, the Administrator may seek recovery— 
(A)of punitive damages; 
(B)of the costs of any civil action under this subsection, including reasonable fees incurred for collection, expert witnesses, and attorney’s fees; and 
(C)in addition to any other penalty, of a fine equal to the total amount of the liability that has not been collected. 
(d)Enforcement authority as to insurer participants 
(1)In generalIn addition to or in lieu of the enforcement remedies described in subsection (c), the Administrator may seek to recover amounts in satisfaction of a payment not timely paid by an insurer participant under the procedures under this subsection. 
(2)SubrogationTo the extent required to establish personal jurisdiction over nonpaying insurer participants, the Administrator shall be deemed to be subrogated to the contractual rights of participants to seek recovery from nonpaying insuring participants that are domiciled outside the United States under the policies of liability insurance or contracts of liability reinsurance or retrocessional reinsurance applicable to asbestos claims, and the Administrator may bring an action or an arbitration against the nonpaying insurer participants under the provisions of such policies and contracts, provided that— 
(A)any amounts collected under this subsection shall not increase the amount of deemed erosion allocated to any policy or contract under section 404, or otherwise reduce coverage available to a participant; and 
(B)subrogation under this subsection shall have no effect on the validity of the insurance policies or reinsurance, and any contrary State law is expressly preempted. 
(3)Recoverability of contributionFor purposes of this subsection— 
(A)all contributions to the Fund required of a participant shall be deemed to be sums legally required to be paid for bodily injury resulting from exposure to asbestos; 
(B)all contributions to the Fund required of any participant shall be deemed to be a single loss arising from a single occurrence under each contract to which the Administrator is subrogated; and 
(C)with respect to reinsurance contracts, all contributions to the Fund required of a participant shall be deemed to be payments to a single claimant for a single loss. 
(4)No credit or offsetIn any action brought under this subsection, the nonpaying insurer or reinsurer shall be entitled to no credit or offset for amounts collectible or potentially collectible from any participant nor shall such defaulting participant have any right to collect any sums payable under this section from any participant. 
(5)CooperationInsureds and cedents shall cooperate with the Administrator’s reasonable requests for assistance in any such proceeding. The positions taken or statements made by the Administrator in any such proceeding shall not be binding on or attributed to the insureds or cedents in any other proceeding. The outcome of such a proceeding shall not have a preclusive effect on the insureds or cedents in any other proceeding and shall not be admissible against any subrogee under this section. The Administrator shall have the authority to settle or compromise any claims against a nonpaying insurer participant under this subsection. 
(e)Bar on United States businessIf any direct insurer or reinsurer refuses to furnish any information requested by or to pay any contribution required by this Act, then, in addition to any other penalties imposed by this Act, the Administrator may issue an order barring such entity and its affiliates from insuring risks located within the United States or otherwise doing business within the United States. Insurer participants or their affiliates seeking to obtain a license from any State to write any type of insurance shall be barred from obtaining any such license until payment of all contributions required as of the date of license application. 
(f)Credit for reinsuranceIf the Administrator determines that an insurer participant that is a reinsurer is in default in paying any required contribution or otherwise not in compliance with this Act, the Administrator may issue an order barring any direct insurer participant from receiving credit for reinsurance purchased from the defaulting reinsurer. Any State law governing credit for reinsurance to the contrary is preempted. 
(g)Defense limitationIn any proceeding under this section, the participant shall be barred from bringing any challenge to any determination of the Administrator or the Asbestos Insurers Commission regarding its liability under this Act, or to the constitutionality of this Act or any provision thereof, if such challenge could have been made during the review provided under section 204(i)(10), or in a judicial review proceeding under section 303. 
(h)Deposit of Funds 
(1)In generalAny funds collected under subsection (c)(2) (A) or (C) shall be— 
(A)deposited in the Fund; and 
(B)used only to pay— 
(i)claims for awards for an eligible disease or condition determined under title I; or 
(ii)claims for reimbursement for medical monitoring determined under title I. 
(2)No effect on other liabilitiesThe imposition of a fine under subsection (c)(2)(C) shall have no effect on— 
(A)the assessment of contributions under subtitles A and B; or 
(B)any other provision of this Act. 
(i)Property of the estateSection 541(b) of title 11, United States Code, is amended— 
(1)in paragraph (4)(B)(ii), by striking or at the end; 
(2)in paragraph (5), by striking prohibition. and inserting prohibition; or; and 
(3)by inserting after paragraph (5) and before the last undesignated sentence the following: 
 
(6)the value of any pending claim against or the amount of an award granted from the Asbestos Injury Claims Resolution Fund established under the Fairness in Asbestos Injury Resolution Act of 2005.. 
224.Interest on underpayment or nonpaymentIf any amount of payment obligation under this title is not paid on or before the last date prescribed for payment, the liable party shall pay interest on such amount at the Federal short-term rate determined under section 6621(b) of the Internal Revenue Code of 1986, plus 5 percentage points, for the period from such last date to the date paid. 
IIIJudicial review 
301.Judicial review of rules and regulations 
(a)Exclusive jurisdictionThe United States Court of Appeals for the District of Columbia Circuit shall have exclusive jurisdiction over any action to review rules or regulations promulgated by the Administrator or the Asbestos Insurers Commission under this Act. 
(b)Period for filing petitionA petition for review under this section shall be filed not later than 60 days after the date notice of such promulgation appears in the Federal Register. 
302.Judicial review of award decisions 
(a)In generalAny claimant adversely affected or aggrieved by a final decision of the Administrator awarding or denying compensation under title I may petition for judicial review of such decision. Any petition for review under this section shall be filed within 90 days of the issuance of a final decision of the Administrator. 
(b)Exclusive jurisdictionA petition for review may only be filed in the United States Court of Appeals for the circuit in which the claimant resides at the time of the issuance of the final order. 
(c)Standard of reviewThe court shall uphold the decision of the Administrator unless the court determines, upon review of the record as a whole, that the decision is not supported by substantial evidence, is contrary to law, or is not in accordance with procedure required by law. 
303.Judicial review of participants’ assessments 
(a)Exclusive jurisdictionThe United States Court of Appeals for the District of Columbia Circuit shall have exclusive jurisdiction over any action to review a final determination by the Administrator or the Asbestos Insurers Commission regarding the liability of any person to make a payment to the Fund, including a notice of applicable subtier assignment under section 204(i), a notice of financial hardship or inequity determination under section 204(d), and a notice of insurer participant obligation under section 212(b). 
(b)Period for filing actionA petition for review under subsection (a) shall be filed not later than 60 days after a final determination by the Administrator or the Commission giving rise to the action. Any defendant participant who receives a notice of its applicable subtier under section 204(i) or a notice of financial hardship or inequity determination under section 204(d) shall commence any action within 30 days after a decision on rehearing under section 204(i)(10), and any insurer participant who receives a notice of a payment obligation under section 212(b) shall commence any action within 30 days after receiving such notice. 
304.Other judicial challenges 
(a)Exclusive jurisdictionThe United States District Court for the District of Columbia shall have exclusive jurisdiction over any action for declaratory or injunctive relieve challenging any provision of this Act. An action under this section shall be filed not later than 60 days after the date of enactment of this Act or 60 days after the final action by the Administrator or the Commission giving rise to the action, whichever is later. 
(b)Direct appealA final decision in the action shall be reviewable on appeal directly to the Supreme Court of the United States. Such appeal shall be taken by the filing of a notice of appeal within 30 days, and the filing of a jurisdictional statement within 60 days, of the entry of the final decision. 
(c)Expedited proceduresIt shall be the duty of the United States District Court for the District of Columbia and the Supreme Court of the United States to advance on the docket and to expedite to the greatest possible extent the disposition of the action and appeal. 
305.Stays, exclusivity, and constitutional review 
(a)No staysNo court may issue a stay of payment by any party into the Fund pending its final judgment. 
(b)Exclusivity of reviewAn action of the Administrator or the Asbestos Insurers Commission for which review could have been obtained under section 301, 302, or 303 shall not be subject to judicial review in any other proceeding. 
(c)Constitutional review 
(1)In generalNotwithstanding any other provision of law, any interlocutory or final judgment, decree, or order of a Federal court holding this Act, or any provision or application thereof, unconstitutional shall be reviewable as a matter of right by direct appeal to the Supreme Court. 
(2)Period for filing appealAny such appeal shall be filed not more than 30 days after entry of such judgment, decree, or order. 
IVMiscellaneous provisions 
401.False information 
(a)In generalChapter 63 of title 18, United States Code, is amended by adding at the end the following: 
 
1348.Fraud and false statements in connection with participation in Asbestos Injury Claims Resolution Fund 
(a)Fraud relating to Asbestos Injury Claims Resolution FundWhoever knowingly and willfully executes, or attempts to execute, a scheme or artifice to defraud the Office of Asbestos Disease Compensation or the Asbestos Insurers Commission under title II of the Fairness in Asbestos Injury Resolution Act of 2005 shall be fined under this title or imprisoned not more than 20 years, or both. 
(b)False statement relating to Asbestos Injury Claims Resolution FundWhoever, in any matter involving the Office of Asbestos Disease Compensation or the Asbestos Insurers Commission, knowingly and willfully— 
(1)falsifies, conceals, or covers up by any trick, scheme, or device a material fact; 
(2)makes any materially false, fictitious, or fraudulent statements or representations; or 
(3)makes or uses any false writing or document knowing the same to contain any materially false, fictitious, or fraudulent statement or entry, in connection with the award of a claim or the determination of a participant’s payment obligation under title I or II of the Fairness in Asbestos Injury Resolution Act of 2005 shall be fined under this title or imprisoned not more than 10 years, or both.. 
(b)Technical and conforming amendmentThe table of sections for chapter 63 of title 18, United States Code, is amended by adding at the end the following: 
 
 
1348. Fraud and false statements in connection with participation in Asbestos Injury Claims Resolution Fund. 
402.Effect on bankruptcy laws 
(a)No automatic staySection 362(b) of title 11, United States Code, is amended— 
(1)in paragraph (17), by striking or at the end; 
(2)in paragraph (18), by striking the period at the end and inserting ; or; and 
(3)by inserting after paragraph (18) the following: 
 
(19)under subsection (a) of this section of the enforcement of any payment obligations under section 204 of the Fairness in Asbestos Injury Resolution Act of 2005, against a debtor, or the property of the estate of a debtor, that is a participant (as that term is defined in section 3 of that Act).. 
(b)Assumption of executory contractSection 365 of title 11, United States Code, is amended by adding at the end the following: 
 
(p)If a debtor is a participant (as that term is defined in section 3 of the Fairness in Asbestos Injury Resolution Act of 2005), the trustee shall be deemed to have assumed all executory contracts entered into by the participant under section 204 of that Act. The trustee may not reject any such executory contract.. 
(c)Allowed administrative expensesSection 503 of title 11, United States Code, is amended by adding at the end the following: 
 
(c) 
(1)Claims or expenses of the United States, the Attorney General, or the Administrator (as that term is defined in section 3 of the Fairness in Asbestos Injury Resolution Act of 2005) based upon the asbestos payment obligations of a debtor that is a Participant (as that term is defined in section 3 of that Act), shall be paid as an allowed administrative expense. The debtor shall not be entitled to either notice or a hearing with respect to such claims. 
(2)For purposes of paragraph (1), the term asbestos payment obligation means any payment obligation under title II of the Fairness in Asbestos Injury Resolution Act of 2005.. 
(d)No dischargeSection 523 of title 11, United States Code, is amended by adding at the end the following: 
 
(f)A discharge under section 727, 1141, 1228, or 1328 of this title does not discharge any debtor that is a participant (as that term is defined in section 3 of the Fairness in Asbestos Injury Resolution Act of 2005) of the debtor’s payment obligations assessed against the participant under title II of that Act.. 
(e)PaymentSection 524 of title 11, United States Code, is amended by adding at the end the following: 
 
(i)Participant debtors 
(1)In generalParagraphs (2) and (3) shall apply to a debtor who— 
(A)is a participant that has made prior asbestos expenditures (as such terms are defined in the Fairness in Asbestos Injury Resolution Act of 2005); and 
(B)is subject to a case under this title that is pending— 
(i)on the date of enactment of the Fairness in Asbestos Injury Resolution Act of 2005; or 
(ii)at any time during the 1-year period preceding the date of enactment of that Act. 
(2)Tier I debtorsA debtor that has been assigned to Tier I under section 202 of the Fairness in Asbestos Injury Resolution Act of 2005 shall make payments in accordance with sections 202 and 203 of that Act. 
(3)Treatment of payment obligationsAll payment obligations of a debtor under sections 202 and 203 of the Fairness in Asbestos Injury Resolution Act of 2005 shall— 
(A)constitute costs and expenses of administration of a case under section 503 of this title; 
(B)notwithstanding any case pending under this title, be payable in accordance with section 202 of that Act; 
(C)not be stayed; 
(D)not be affected as to enforcement or collection by any stay or injunction of any court; and 
(E)not be impaired or discharged in any current or future case under this title.. 
(f)Treatment of trustsSection 524 of title 11, United States Code, as amended by this Act, is amended by adding at the end the following: 
 
(j)Asbestos trusts 
(1)In generalA trust shall assign a portion of the corpus of the trust to the Asbestos Injury Claims Resolution Fund (referred to in this subsection as the Fund) as established under the Fairness in Asbestos Injury Resolution Act of 2005 if the trust qualifies as a trust under section 201 of that Act. 
(2)Transfer of trust assets 
(A)In general 
(i)Except as provided under subparagraphs (B), (C), and (E), the assets in any trust established to provide compensation for asbestos claims (as defined in section 3 of the Fairness in Asbestos Injury Resolution Act of 2005) shall be transferred to the Fund not later than 6 months after the date of enactment of the Fairness in Asbestos Injury Resolution Act of 2005 or 30 days following funding of a trust established under a reorganization plan subject to section 202(c) of that Act. Except as provided under subparagraph (B), the Administrator of the Fund shall accept such assets and utilize them for any purposes of the Fund under section 221 of such Act, including the payment of claims for awards under such Act to beneficiaries of the trust from which the assets were transferred. 
(ii)Notwithstanding any other provision of Federal or State law, no liability of any kind may be imposed on a trustee of a trust for transferring assets to the Fund in accordance with clause (i). 
(B)Authority to refuse assetsThe Administrator of the Fund may refuse to accept any asset that the Administrator determines may create liability for the Fund in excess of the value of the asset. 
(C)Allocation of trust assetsIf a trust under subparagraph (A) has beneficiaries with claims that are not asbestos claims, the assets transferred to the Fund under subparagraph (A) shall not include assets allocable to such beneficiaries. The trustees of any such trust shall determine the amount of such trust assets to be reserved for the continuing operation of the trust in processing and paying claims that are not asbestos claims. The trustees shall demonstrate to the satisfaction of the Administrator, or by clear and convincing evidence in a proceeding brought before the United States District Court for the District of Columbia in accordance with paragraph (4), that the amount reserved is properly allocable to claims other than asbestos claims. 
(D)Sale of Fund assetsThe investment requirements under section 222 of the Fairness in Asbestos Injury Resolution Act of 2005 shall not be construed to require the Administrator of the Fund to sell assets transferred to the Fund under subparagraph (A). 
(E)Liquidated claimsExcept as specifically provided in this subparagraph, all asbestos claims against a trust are superseded and preempted as of the date of enactment of the Fairness in Asbestos Injury Resolution Act of 2005, and a trust shall not make any payment relating to asbestos claims after that date. If, in the ordinary course and the normal and usual administration of the trust consistent with past practices, a trust had before the date of enactment of the Fairness in Asbestos Injury Resolution Act of 2005, made all determinations necessary to entitle an individual claimant to a noncontingent cash payment from the trust, the trust shall (i) make any lump-sum cash payment due to that claimant, and (ii) make or provide for all remaining noncontingent payments on any award being paid or scheduled to be paid on an installment basis, in each case only to the same extent that the trust would have made such cash payments in the ordinary course and consistent with past practices before enactment of that Act. A trust shall not make any payment in respect of any alleged contingent right to recover any greater amount than the trust had already paid, or had completed all determinations necessary to pay, to a claimant in cash in accordance with its ordinary distribution procedures in effect as of June 1, 2003. 
(3)InjunctionAny injunction issued as part of the formation of a trust described in paragraph (1) shall remain in full force and effect. No court, Federal or State, may enjoin the transfer of assets by a trust to the Fund in accordance with this subsection pending resolution of any litigation challenging such transfer or the validity of this subsection or of any provision of the Fairness in Asbestos Injury Resolution Act of 2005, and an interlocutory order denying such relief shall not be subject to immediate appeal under section 1291(a) of title 28. Notwithstanding any other provision of law, once such a transfer has been made, the assets of the Fund shall be available to satisfy any final judgment entered in such an action and no longer subject to any appeal or review, (i) declaring that the transfer effected a taking of a right or property for which an individual is constitutionally entitled to just compensation, or (ii) requiring the transfer back to a trust of any or all assets transferred by that trust to the Fund. 
(4)JurisdictionSolely for purposes of implementing this subsection, personal jurisdiction over every covered trust, the trustees thereof, and any other necessary party, and exclusive subject matter jurisdiction over every question arising out of or related to this subsection, shall be vested in the United States District Court for the District of Columbia. Notwithstanding any other provision of law, including section 1127 of this title, that court may make any order necessary and appropriate to facilitate prompt compliance with this subsection, including assuming jurisdiction over and modifying, to the extent necessary, any applicable confirmation order or other order with continuing and prospective application to a covered trust. The court may also resolve any related challenge to the constitutionality of this subsection or of its application to any trust, trustee, or individual claimant. The Administrator of the Fund may bring an action seeking such an order or modification, under the standards of rule 60(b) of the Federal Rules of Civil Procedure or otherwise, and shall be entitled to intervene as of right in any action brought by any other party seeking interpretation, application, or invalidation of this subsection. Any order denying relief that would facilitate prompt compliance with the transfer provisions of this subsection shall be subject to immediate appeal under section 1291(a) of title 28.. 
(g)No avoidance of transferSection 546 of title 11, United States Code, is amended by adding at the end the following: 
 
(h)Notwithstanding the rights and powers of a trustee under sections 544, 545, 547, 548, 549, and 550 of this title, if a debtor is a participant (as that term is defined in section 3 of the Fairness in Asbestos Injury Resolution Act of 2005), the trustee may not avoid a transfer made by the debtor under its payment obligations under section 202 or 203 of that Act.. 
(h)Confirmation of planSection 1129(a) of title 11, United States Code, is amended by adding at the end the following: 
 
(14)If the debtor is a participant (as that term is defined in section 3 of the Fairness in Asbestos Injury Resolution Act of 2005), the plan provides for the continuation after its effective date of payment of all payment obligations under title II of that Act.. 
(i)Effect on insurance receivership proceedings 
(1)LienIn an insurance receivership proceeding involving a direct insurer, reinsurer or runoff participant, there shall be a lien in favor of the Fund for the amount of any assessment and any such lien shall be given priority over all other claims against the participant in receivership, except for the expenses of administration of the receivership. Any State law that provides for priorities inconsistent with this provision is preempted by this Act. 
(2)Payment of assessmentPayment of any assessment required by this Act shall not be subject to any automatic or judicially entered stay in any insurance receivership proceeding. This Act shall preempt any State law requiring that payments by a direct insurer, reinsurer or runoff participant in an insurance receivership proceeding be approved by a court, receiver or other person. Payments of assessments by any direct insurer or reinsurer participant under this Act shall not be subject to the avoidance powers of a receiver or a court in or relating to an insurance receivership proceeding. 
403.Effect on other laws and existing claims 
(a)Effect on Federal and State lawThe provisions of this Act shall supersede any and all Federal and State laws insofar as they may relate to any asbestos claim, including any claim described in subsection (d)(2). 
(b)Superseding provisions 
(1)In generalAny agreement, understanding, or undertaking by any person or affiliated group with respect to the treatment of any asbestos claim that requires future performance by any party, insurer of such party, settlement administrator, or escrow agent shall be superseded in its entirety by this Act. 
(2)No force or effectAny such agreement, understanding, or undertaking by any such person or affiliated group shall be of no force or effect, and no person shall have any rights or claims with respect to any of the foregoing. 
(c)Exclusive remedyThe remedies provided under this Act shall be the exclusive remedy for any asbestos claim, including any claim described in subsection (d)(2), under any Federal or State law. 
(d)Bar on asbestos claims 
(1)In generalNo asbestos claim, including any claim described in subsection (d)(2), may be pursued and no pending asbestos claim may be maintained in any Federal or State court, except for enforcement of claims for which an order or judgment has been duly entered by a court that is no longer subject to any appeal or judicial review before the date of enactment of this Act. 
(2)Certain specified claims 
(A)In generalSubject to section 404 (d) and (e)(3) of this Act, no claim may be brought or pursued in any Federal or State court or insurance receivership proceeding— 
(i)relating to any default, confessed or stipulated judgment on an asbestos claim if the judgment debtor expressly agreed, in writing or otherwise, not to contest the entry of judgment against it and the plaintiff expressly agreed, in writing or otherwise, to seek satisfaction of the judgment only against insurers or in bankruptcy; 
(ii)relating to the defense, investigation, handling, litigation, settlement or payment of any asbestos claim by any participant, including claims for bad faith or unfair or deceptive claims handling or breach of any duties of good faith; or 
(iii)arising out of or relating to the asbestos-related injury of any individual and— 
(I)asserting any conspiracy, concert of action, aiding or abetting, act, conduct, statement, misstatement, undertaking, publication, omission, or failure to detect, speak, disclose, publish or warn relating to the presence or health effects of asbestos or the use, sale, distribution, manufacture, production, development, inspection, advertising, marketing or installation of asbestos; or 
(II)asserting any conspiracy, act, conduct, statement, omission or failure to detect, disclose or warn relating to the presence or health effects of asbestos or the use, sale, distribution, manufacture, production, development, inspection, advertising, marketing or installation of asbestos, asserted as or in a direct action against an insurer or reinsurer based upon any theory, statutory, contract, tort or otherwise; or 
(iv)by any third party, and premised on any theory, allegation or cause of action, for reimbursement of health care costs allegedly associated with the use of or exposure to asbestos, whether such claim is asserted directly, indirectly or derivatively. 
(B)ExceptionsSubparagraph (A) (ii) and (iii) shall not apply to claims against participants by persons— 
(i)with whom the participant is in privity of contract; 
(ii)who have received an assignment of insurance rights not otherwise voided by this Act; or 
(iii)who are beneficiaries covered by the express terms of a contract with that participant. 
(3)PreemptionAny action asserting an asbestos claim, including a claim described in subsection (d)(2), in any Federal or State court, except actions for which an order or judgment has been duly entered by a court that is no longer subject to any appeal or judicial review before the date of enactment of this Act, is preempted by this Act. 
(4)DismissalNo judgment other than a judgment of dismissal may be entered in any such action, including an action pending on appeal, or on petition or motion for discretionary review, on or after the date of enactment of this Act. A court may dismiss any such action on its motion. If the court denies the motion to dismiss, it shall stay further proceedings until final disposition of any appeal taken under this Act. 
(5)Removal 
(A)In generalIf an action in any State court under paragraph (3) is not dismissed, or if an order entered after the date of enactment of this Act purporting to enter judgment or deny review is not rescinded and replaced with an order of dismissal within 30 days after the filing of a motion by any party to the action advising the court of the provisions of this Act, any party may remove the case to the district court of the United States for the district in which such action is pending. 
(B)Time limitsFor actions originally filed after the date of enactment of this Act, the notice of removal shall be filed within the time limits specified in section 1441(b) of title 28, United States Code. 
(C)ProceduresThe procedures for removal and proceedings after removal shall be in accordance with sections 1446 through 1450 of title 28, United States Code, except as may be necessary to accommodate removal of any actions pending (including on appeal) on the date of enactment of this Act. 
(D)JurisdictionThe jurisdiction of the district court shall be limited to— 
(i)determining whether removal was proper; and 
(ii)determining whether the claim presented is an asbestos claim as defined by this Act. 
(6)CreditsIf, notwithstanding the express intent of Congress stated in this section, any court finally determines for any reason that an asbestos claim including a claim described under paragraph (2) for which, before the date of enactment of this Act, there had been no order or judgment duly entered by a court no longer subject to any appeal or review, is not subject to the exclusive remedy or preemption provisions of this section, then any participant required to satisfy a final judgment executed with respect to any such claim may elect to receive a credit against any assessment owed to the Fund equal to the amount of the payment made with respect to such executed judgment. The Administrator shall require participants seeking credit under this section to demonstrate that the participant timely pursued all available remedies, including remedies available under this section to obtain dismissal of the claim, and that the participant notified the Administrator at least 20 days before the expiration of any period within which to appeal the denial of a motion to dismiss based on this section. The Administrator may require such participant to furnish such further information as is necessary and appropriate to establish eligibility for and the amount of the credits. The Administrator may intervene in any action in which a credit may be due under this section. 
404.Effect on insurance and reinsurance contracts 
(a)Erosion of insurance coverage limits 
(1)DefinitionsIn this section, the following definitions shall apply: 
(A)Deemed erosion amountThe term deemed erosion amount means the amount of erosion deemed to occur at enactment under paragraph (2). 
(B)Early sunsetThe term early sunset means an event causing termination of the program under section 405(f) which relieves the insurer participants of paying some portion of the aggregate payment level of $46,025,000,000 required in section 212(a)(2)(A). 
(C)Earned erosion amountThe term earned erosion amount means, in the event of any early sunset under section 405(f), the percentage, as set forth in the following schedule, depending on the year in which the defendant participants’ funding obligations end, of those amounts which, at the time of the early sunset, a defendant participant has paid to the fund and remains obligated to pay into the fund. 
 
 
Year After Enactment In Which Defendant Participant’ss Funding Obligation Ends:Applicable Percentage: 
 
1070.78 
1168.75 
1267.06 
1365.63 
1464.40 
1563.33 
1662.40 
1761.58 
1860.39 
1959.33 
2058.38 
2157.51 
2256.36 
2355.31 
2456.71 
2558.11 
2659.51 
(D)Remaining aggregate products limitsThe term remaining aggregate products limits means aggregate limits that apply to insurance coverage granted under the products hazard, completed operations hazard, or Products—Completed Operations Liability in any comprehensive general liability policy issued between calendar years 1940 and 1986 to cover injury which occurs in any State, as reduced by— 
(i)any existing impairment of such aggregate limits as of the date of enactment of this Act; and 
(ii)the resolution of claims for reimbursement or coverage of liability or paid or incurred loss for which notice was provided to the insurer before the date of enactment of this Act. 
(E)Scheduled payment amountsThe term scheduled payment amounts means the future payment obligation to the Fund under this Act from a defendant participant in the amount established under sections 203 and 204. 
(F)Unearned erosion amountThe term unearned erosion amount means, in the event of any early sunset under section 405(f), the difference between the deemed erosion amount and the earned erosion amount. 
(2)Quantum and timing of erosion 
(A)Erosion upon enactmentThe collective payment obligations to the Fund of the insurer and reinsurer participants as assessed by the Administrator shall be deemed as of the date of enactment of this Act to erode remaining aggregate products limits available to a defendant participant only in an amount of 59.64 percent of each defendant participant’s scheduled payment amount. 
(B)No erosion upon contingent callAny contingent payment required by the Administrator of any defendant participant shall not be deemed to erode remaining aggregate product limits. 
(C)No assertion of claimNo insurer or reinsurer may assert any claim against a defendant participant or captive insurer for insurance, reinsurance, payment of a deductible, or retrospective premium adjustment arising out of that insurer or reinsurer’s payments to the Fund or the erosion deemed to occur under this section. 
(D)Policies without certain limits or with exclusionOther than under subparagraph (F), nothing in this section shall require or permit the erosion of any insurance policy or limit that does not contain an aggregate products limit, or that contains an asbestos exclusion. 
(E)Treatment of consolidation electionIf an affiliated group elects consolidation as provided in section 204(f), the total erosion of limits for the affiliated group under paragraph (2)(A) shall not exceed 59.64 percent of the scheduled payment amount of the single payment obligation for the entire affiliated group. The total erosion of limits for any individual defendant participant in the affiliated group shall not exceed its individual share of 59.64 percent of the affiliated group’s scheduled payment amount, as measured by the individual defendant participant’s percentage share of the affiliated group’s prior asbestos expenditures. 
(F)Rule of constructionNotwithstanding any other provision of this section, nothing in this Act shall be deemed to erode remaining aggregate products limits of a defendant participant that can demonstrate by a preponderance of the evidence that 75 percent of its prior asbestos expenditures were made in defense or satisfaction of asbestos claims alleging bodily injury arising exclusively from the exposure to asbestos at premises owned, rented, or controlled by the defendant participant (a premises defendant). In calculating such percentage, where expenditures were made in defense or satisfaction of asbestos claims alleging bodily injury due to exposure to the defendant participant’s products and to asbestos at premises owned, rented or controlled by the defendant participant, half of such expenditures shall be deemed to be for such premises exposures. In the event that a defendant participant establishes itself as a premises defendant, 75 percent of the payments by such defendant participant shall erode coverage limits, if any, applicable to premises liabilities under applicable law. 
(3)Method of erosion 
(A)AllocationThe amount of erosion allocated to each defendant participant shall be allocated among periods in which policies with remaining aggregate product limits are available to that defendant participant pro rata by policy period, in ascending order by attachment point. 
(B)Other erosion methods 
(i)In generalNotwithstanding subparagraph (A), the method of erosion of any remaining aggregate products limits which are subject to— 
(I)a coverage-in-place or settlement agreement between a defendant participant and 1 or more insurance participants as of the date of enactment; or 
(II)a final and nonappealable judgment as of the date of enactment or resulting from a claim for coverage or reimbursement pending as of such date, shall be as specified in such agreement or judgment with regard to erosion applicable to such insurance participants’ policies. 
(ii)Remaining limitsTo the extent that a final nonappealable judgment or settlement agreement to which an insurer participant and a defendant participant are parties in effect as of the date of enactment of this Act extinguished a defendant participant’s right to seek coverage for asbestos claims under an insurer participant’s policies, any remaining limits in such policies shall not be considered to be remaining aggregate products limits under subsection (a)(1)(A). 
(4)Restoration of aggregate product limits upon early sunset 
(A)RestorationIn the event of an early sunset, any unearned erosion amount will be deemed restored as aggregate products limits available to a defendant participant as of the date of enactment. 
(B)Method of restorationThe unearned erosion amount will be deemed restored to each defendant participant’s policies in such a manner that the last limits that were deemed eroded at enactment under this subsection are deemed to be the first limits restored upon early sunset. 
(C)Tolling of coverage claimsIn the event of an early sunset, the applicable statute of limitations and contractual provisions for the filing of claims under any insurance policy with restored aggregate product limits shall be deemed tolled after the date of enactment through the date 6 months after the date of early sunset. 
(5)Payments by defendant ParticipantPayments made by a defendant participant shall be deemed to erode, exhaust or otherwise satisfy applicable self-insured retentions, deductibles, retrospectively rated premiums, and limits issued by nonparticipating insolvent or captive insurance companies. Reduction of remaining aggregate limits under this subsection shall not limit the right of a defendant participant to collect from any insurer not a participant. 
(6)Effect on other insurance claimsOther than as specified in this subsection, this Act does not alter, change, modify, or affect insurance for claims other than asbestos claims. 
(b)Dispute resolution procedure 
(1)ArbitrationThe parties to a dispute regarding the erosion of insurance coverage limits under this section may agree in writing to settle such dispute by arbitration. Any such provision or agreement shall be valid, irrevocable, and enforceable, except for any grounds that exist at law or in equity for revocation of a contract. 
(2)Title 9, United States CodeArbitration of such disputes, awards by arbitrators, and confirmation of awards shall be governed by title 9, United States Code, to the extent such title is not inconsistent with this section. In any such arbitration proceeding, the erosion principles provided for under this section shall be binding on the arbitrator, unless the parties agree to the contrary. 
(3)Final and binding awardAn award by an arbitrator shall be final and binding between the parties to the arbitration, but shall have no force or effect on any other person. The parties to an arbitration may agree that in the event a policy which is the subject matter of an award is subsequently determined to be eroded in a manner different from the manner determined by the arbitration in a judgment rendered by a court of competent jurisdiction from which no appeal can or has been taken, such arbitration award may be modified by any court of competent jurisdiction upon application by any party to the arbitration. Any such modification shall govern the rights and obligations between such parties after the date of such modification. 
(c)Effect on nonparticipants 
(1)In generalNo insurance company or reinsurance company that is not a participant, other than a captive insurer, shall be entitled to claim that payments to the Fund erode, exhaust, or otherwise limit the nonparticipant’s insurance or reinsurance obligations. 
(2)Other claimsNothing in this Act shall preclude a participant from pursuing any claim for insurance or reinsurance from any person that is not a participant other than a captive insurer. 
(d)Finite risk policies not affected 
(1)In generalNotwithstanding any other provision of this Act, this Act shall not alter, affect or impair any rights or obligations of— 
(A)any party to an insurance contract that expressly provides coverage for governmental charges or assessments imposed to replace insurance or reinsurance liabilities in effect on the date of enactment of this Act; or 
(B)subject to paragraph (2), any person with respect to any insurance or reinsurance purchased by a participant after December 31, 1996, that expressly (but not necessarily exclusively) provides coverage for asbestos liabilities, including those policies commonly referred to as finite risk policies. 
(2)LimitationNo person may assert that any amounts paid to the Fund in accordance with this Act are covered by any policy described under paragraph (1)(B) purchased by a defendant participant, unless such policy specifically provides coverage for required payments to a Federal trust fund established by a Federal statute to resolve asbestos injury claims. 
(e)Effect on certain insurance and reinsurance claims 
(1)No coverage for Fund assessmentsNo participant or captive insurer may pursue an insurance or reinsurance claim against another participant or captive insurer for payments to the Fund required under this Act, except under a contract specifically providing insurance or reinsurance for required payments to a Federal trust fund established by a Federal statute to resolve asbestos injury claims or, where applicable, under finite risk policies under subsection (d). 
(2)Certain insurance assignments voidedAny assignment of any rights to insurance coverage for asbestos claims to any person who has asserted an asbestos claim before the effective date, or to any trust, person or other entity not part of an affiliated group as defined in section 201(1) of this Act established or appointed for the purpose of paying asbestos claims which were asserted before the effective date, or by any Tier I defendant participant, before any sunset of this Act, shall be null and void. This subsection shall not void or affect in any way any assignments of rights to insurance coverage other than to asbestos claimants or to trusts, persons, or other entities not part of an affiliated group as defined in section 201(1) of this Act established or appointed for the purpose of paying asbestos claims, or by Tier I defendant participants. 
(3)Insurance claims preservedNotwithstanding any other provision of this Act, this Act shall not alter, affect or impair any rights or obligations of any person with respect to any insurance or reinsurance for amounts that any person pays, has paid or becomes legally obligated to pay in respect of asbestos or other claims, except to the extent that— 
(A)such person pays or becomes legally obligated to pay claims that are superseded by section 403 of this Act; 
(B)any such rights or obligations of such person with respect to insurance or reinsurance are prohibited by subsection (e) (1) or (2) of this section; or 
(C)the limits of insurance otherwise available to such participant in respect of asbestos claims are deemed to be eroded under subsection (a) of this section. 
405.Annual report of the Administrator 
(a)In generalThe Administrator shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on the operation of the Asbestos Injury Claims Resolution Fund within 6 months after the close of each fiscal year. 
(b)Contents of reportThe annual report submitted under this subsection shall include— 
(1)a summary of the claims made during the most recent fiscal year, including— 
(A)the number of claims made to the Office and a description of the types of medical diagnoses and asbestos exposure underlying those claims; and 
(B)the number of claims denied by the Office and a description of the types of medical diagnoses and asbestos exposures underlying those claims, and a general description of the reasons for their denial; 
(2)a summary of the eligibility determinations made by the Office under section 114; 
(3)a summary of the awards made from the Fund, including the amount of the awards; 
(4)an analysis of the financial condition of the Fund, including an estimation of the Fund’s ability to pay claims for the subsequent 5 years in full as and when required, an evaluation of the Fund’s ability to retire its existing debt and assume additional debt, and an evaluation of the Fund’s ability to satisfy other obligations under the program; 
(5)a statement of the percentage of asbestos claimants who filed claims during the prior calendar year and were determined to be eligible to receive compensation under this Act, who have received the compensation to which they are entitled according to section 133 for each level; 
(6)the identity of all participants and a summary of the funding allocations of each participant, including the amounts of all payments to the Fund; 
(7)a summary of all financial hardship or inequity adjustments applied for during the fiscal year, and a summary of the adjustments that were made during the fiscal year; 
(8)a summary of the investments made under section 222(b); 
(9)a summary of all referrals made to law enforcement authorities under section 408 and of any legal actions brought or penalties imposed under section 223; 
(10)an estimate of the number and types of claims, the amount of awards, and the participant payment obligations for the next fiscal year; 
(11)any recommendations from the Advisory Committee on Asbestos Disease Compensation and the Medical Advisory Committee of the Fund to improve the diagnostic, exposure, and medical criteria so as to pay only those claimants whose injuries are caused by exposure to asbestos; 
(12)a summary of the results of audits conducted under section 115; and 
(13)a summary of prosecutions under section 1348 of title 18, United States Code (as added by this Act). 
(c)Claims analysisIf the Administrator concludes, on the basis of the annual report submitted under this section, that the Fund is compensating claims for injuries that are not caused by exposure to asbestos and compensating such claims may, currently or in the future, undermine the Fund’s ability to compensate persons with injuries that are caused by exposure to asbestos, he or she must include in the report an analysis of the reasons for the situation, a description of the range of reasonable alternatives for responding to the situation, and a recommendation as to which alternative best serves the interest of claimants and the public. The report may include a description of changes in the diagnostic, exposure or medical criteria of section 121 that the Administrator believes may be necessary to protect the Fund from compensating claims not caused by exposure to asbestos. 
(d)Shortfall analysis 
(1)In generalIf the Administrator concludes, on the basis of the information contained in the annual report submitted under this section, that the Fund may not be able to pay claims as they become due at any time within the next 5 years, the Administrator must include in the report an analysis of the reasons for the situation, an estimation of when the Fund will no longer be able to pay claims as they become due, a description of the range of reasonable alternatives for responding to the situation, and a recommendation as to which alternative best serves the interest of claimants and the public. The report may include a description of changes in the diagnostic, exposure or medical criteria of section 121 that the Administrator believes may be necessary to protect the Fund. The range of alternatives may include— 
(A)triggering the termination of this Act under subsection (f) at any time after 7 years following the date of enactment of this Act, and 
(B)reform of the program set forth in titles I and II of this Act (including changes in the diagnostic, exposure or medical criteria, changes in the enforcement or application of those criteria, changes in the timing of payments, or changes in award values). 
(2)ConsiderationsIn formulating recommendations, the Administrator shall take into account the reasons for any shortfall, actual or projected, which may include— 
(A)financial factors (such as inadequate return on investments); 
(B)the operation of the Fund generally (including the operation of the diagnostic, exposure and medical criteria, potential problems of fraud, the adequacy of the criteria to rule out idiopathic mesothelioma, and inadequate flexibility to extend the timing of payments); 
(C)the actual incidence of diseases such as mesothelioma; 
(D)compensation of diseases with alternative causes; and 
(E)any other factor that the Administrator considers relevant. 
(3)Recommendation of terminationAny recommendation of termination should include a plan for winding up the affairs of the Fund (and the program generally) within a defined period, including paying in full all claims resolved at the time the report is prepared. 
(4)Resolved claimsFor purposes of this section, a claim shall be deemed resolved when the Administrator has determined the amount of the award due the claimant, and either the claimant has waived judicial review or the time for judicial review has expired. 
(e)Recommendations of Administrator and Commission 
(1)In generalIf the Administrator recommends changes to this Act under subsection (c), the recommendations and accompanying analysis shall be referred to a special commission consisting of the Attorney General, the Secretary of Labor, the Secretary of Health and Human Services, the Secretary of the Treasury, and the Secretary of Commerce. The Commission shall hold public hearings on the Administrator’s alternatives and recommendations and then make its own recommendations for reform of the program set forth in titles I and II of this Act. Within 180 days after receiving the Administrator’s recommendations, the Commission shall transmit its own recommendations to the Congress in the same manner as set forth in subsection (a). 
(2)ReferralIf the Administrator recommends changes to, or termination of, this Act under subsection (d), the recommendations and accompanying analysis shall be referred to the Commission. The Commission shall hold public hearings on the Administrator’s alternatives and recommendations and then make its own recommendations for reform of the program set forth in titles I and II of this Act. Within 180 days after receiving the Administrator’s recommendations, the Commission shall transmit its own recommendations to the Congress in the same manner as set forth in subsection (a). 
(f)Sunset of Act 
(1)In generalAt any time after 7 years following the date on which the Administrator begins processing claims, if the Administrator determines that, if any additional claims are resolved, the Fund will not have sufficient resources when needed to pay 100 percent of all resolved claims while also making its debt repayment obligations and meeting its other obligations under this Act, the provisions of this Act set forth in paragraph (3) shall terminate and be of no further effect 180 days after the Administrator’s determination as to all asbestos claims that have not been resolved by the Fund as of the date of the determination, unless Congress passes legislation continuing the Fund. 
(2)Resolved claimsIn the event of sunset, all resolved claims shall be paid in full by the Fund. 
(3)Terminated provisionsSubject to paragraph (4), the provisions of this Act subject to termination under paragraph (1) are titles I (except subtitle A) and II and sections 403 and 404(e)(2). 
(4)Continued fundingIf provisions of this Act terminate under paragraph (1), participants will still be required to make payments as provided under subtitles A and B of title II. If the full amount of payments required by title II is not necessary for the Fund to pay claims that have been resolved as of the date of termination, pay the Fund’s debt, and support the Fund’s continued operation as needed to pay such claims and debt, the Administrator may reduce such payments. Any such reductions shall be allocated among participants in approximately the same proportion as the liability under subtitles A and B of title II. 
(5)DefinitionsIn this subsection— 
(A)the term sunset claims means claims as to which this Act has terminated; and 
(B)the term sunset claimants means persons asserting such claims. 
(6)Sunset claimsIf this Act terminates in accordance with paragraph (1), then the applicable statute of limitations for the filing of sunset claims under subsection (g) shall be deemed tolled for any past or pending sunset claimants while they were pursuing claims filed under this Act. For those claimants who decide to pursue a sunset claim in accordance with subsection (g), the applicable statute of limitations shall apply, except that claimants who filed a claim against the Fund under this Act before the date of termination shall have 2 years after the date of termination to file a sunset claim in accordance with subsection (g), whichever is longer. 
(g)Nature of claim after sunset 
(1)In generalOn and after the date of termination under subsection (f), any individual injured as a result of exposure to asbestos, who has not previously had a claim resolved by the Fund, may in a civil action obtain relief in damages subject to the terms and conditions under this subsection and paragraph (6) of subsection (f), except— 
(A)an individual who received an award for a nonmalignant disease (Levels I through V) from the Fund may assert a claim for a malignant disease under this subsection, unless the malignancy was diagnosed or the claimant had discovered facts that would have led a reasonable person to obtain such a diagnosis before the date on which the nonmalignant claim was settled; and 
(B)an individual who received an award for a nonmalignant or malignant disease (except mesothelioma) (Levels I through IX) from the Fund may assert a claim for mesothelioma under this subsection, unless the mesothelioma was diagnosed or the claimant had discovered facts that would have led a reasonable person to obtain such a diagnosis before the date on which the nonmalignant or other malignant claim was settled. 
(2)Exclusive jurisdictionThe United States district courts shall have exclusive jurisdiction of all actions under paragraph (1), to the exclusion of State courts and any other forum. As of the effective date of a termination of this Act under subsection (f), an action under paragraph (1) shall be the exclusive remedy for any asbestos claim that might otherwise exist under Federal, State or other law, regardless of whether such claim arose before or after the effective date of this Act or of the termination of this Act, except that claims against the Fund that have been resolved before the date of the termination determination under subsection (f) may be paid by the Fund. 
(3)VenueActions under paragraph (1) shall be brought only in the United States district court for the judicial district where the claimant resides or the exposure is alleged to have occurred. 
(4)Applicable lawAn action under paragraph (1) shall be governed by Federal common law, except that where national uniformity is not required the court must utilize otherwise applicable State law, including State statutes, to provide the appropriate rule of Federal common law. 
406.Rules of construction relating to liability of the United States Government 
(a)Causes of actionsExcept as otherwise specifically provided in this Act, nothing in this Act may be construed as creating a cause of action against the United States Government, any entity established under this Act, or any officer or employee of the United States Government or such entity. 
(b)Funding liabilityNothing in this Act may be construed to— 
(1)create any obligation of funding from the United States Government, other than the funding for personnel and support as provided under this Act; or 
(2)obligate the United States Government to pay any award or part of an award, if amounts in the Fund are inadequate. 
407.Rules of construction 
(a)Libby, Montana claimantsNothing in this Act shall preclude the formation of a fund for the payment of eligible medical expenses related to treating asbestos-related disease for current and former residents of Libby, Montana. 
(b)Health care from provider of choiceNothing in this Act shall be construed to preclude any eligible claimant from receiving health care from the provider of their choice. 
408.Violations of environmental and occupational health and safety requirements 
(a)Asbestos in commerceIf the Administrator receives information concerning conduct occurring after the date of enactment of this Act that may have been a violation of standards issued by the Environmental Protection Agency under the Toxic Substances Control Act (15 U.S.C. 2601 et seq.), relating to the manufacture, importation, processing, disposal and distribution in commerce of asbestos-containing products, the Administrator shall refer the matter in writing within 30 days after receiving that information to the Administrator of the Environmental Protection Agency and the United States Attorney for possible civil or criminal penalties, including those under section 17 of the Toxic Substances Control Act (15 U.S.C. 2616), and to the appropriate State authority with jurisdiction to investigate asbestos matters. 
(b)Asbestos as air pollutantIf the Administrator receives information concerning conduct occurring after the date of enactment of this Act that may have been a violation of standards issued by the Environmental Protection Agency under the Clean Air Act (42 U.S.C. 7401 et seq.), relating to asbestos as a hazardous air pollutant, the Administrator shall refer the matter in writing within 30 days after receiving that information to the Administrator of the Environmental Protection Agency and the United States Attorney for possible criminal and civil penalties, including those under section 113 of the Clean Air Act (42 U.S.C. 7413), and to the appropriate State authority with jurisdiction to investigate asbestos matters. 
(c)Occupational exposureIf the Administrator receives information concerning conduct occurring after the date of enactment of this Act that may have been a violation of standards issued by the Occupational Safety and Health Administration under the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.), relating to occupational exposure to asbestos, the Administrator shall refer the matter in writing within 30 days after receiving that information and refer the matter to— 
(1)the United States Attorney for possible criminal prosecution under section 5(a) of such Act (29 U.S.C. 654(a)); 
(2)the Secretary of Labor for possible civil penalties under section 17 (a) through (d) of such Act (29 U.S.C. 666 (a) through (d)); and 
(3)the Assistant Secretary for the Occupational Safety and Health Commission, and the appropriate State authority with jurisdiction to investigate asbestos matters, for possible civil or criminal penalties, including those under section 17 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 666). 
(d)Review of Federal sentencing guidelines for environmental crimes related to asbestosUnder section 994 of title 28, United States Code, and in accordance with this section, the United States Sentencing Commission shall review and amend, as appropriate, the United States Sentencing Guidelines and related policy statements to ensure that— 
(1)appropriate changes are made within the guidelines to reflect any statutory amendments that have occurred since the time that the current guideline was promulgated; 
(2)the base offense level, adjustments and specific offense characteristics contained in section 2Q1.2 of the United States Sentencing Guidelines (relating to mishandling of hazardous or toxic substances or pesticides; recordkeeping, tampering, and falsification; and unlawfully transporting hazardous materials in commerce) are increased as appropriate to ensure that future asbestos related-offenses reflect the seriousness of the offense, the harm to the community, the need for ongoing reform, and the highly regulated nature of asbestos; 
(3)the base offense level, adjustments and specific offense characteristics are sufficient to deter and punish future activity and are adequate in cases in which the relevant offense conduct— 
(A)involves asbestos as a hazardous or toxic substance; and 
(B)occurs after the date of enactment of this Act; 
(4)the adjustments and specific offense characteristics contained in section 2B1.1 of the United States Sentencing Guidelines related to fraud, deceit and false statements, adequately take into account that asbestos was involved in the offense, and the possibility of death or serious bodily harm as a result; 
(5)the guidelines that apply to organizations in chapter 8 of the United States Sentencing Guidelines, are sufficient to deter and punish organizational criminal misconduct that involves the use, handling, purchase, sale, disposal, or storage of asbestos; and 
(6)the guidelines that apply to organizations in chapter 8 of the United States Sentencing Guidelines, are sufficient to deter and punish organizational criminal misconduct that involves fraud, deceit, or false statements against the Office of Asbestos Disease Compensation. 
409.Nondiscrimination of health insurance 
(a)Denial, termination, or alteration of health coverageNo health insurer offering a health plan may deny or terminate coverage, or in any way alter the terms of coverage, of any claimant or the beneficiary of a claimant, on account of the participation of the claimant or beneficiary in a medical monitoring program under this Act, or as a result of any information discovered as a result of such medical monitoring. 
(b)DefinitionsIn this section: 
(1)Health insurerThe term health insurer means— 
(A)an insurance company, health care service contractor, fraternal benefit organization, insurance agent, third party administrator, insurance support organization, or other person subject to regulation under the laws related to health insurance of any State; 
(B)a managed care organization; or 
(C)an employee welfare benefit plan regulated under the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.). 
(2)Health planThe term health plan means— 
(A)a group health plan (as such term is defined in section 607 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1167)), and a multiple employer welfare arrangement (as defined in section 3(4) of such Act) that provides health insurance coverage; or 
(B)any contractual arrangement for the provision of a payment for health care, including any health insurance arrangement or any arrangement consisting of a hospital or medical expense incurred policy or certificate, hospital or medical service plan contract, or health maintenance organizing subscriber contract. 
(c)Conforming amendments 
(1)ErisaSection 702(a)(1) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1182(a)(1)), is amended by adding at the end the following: 
 
(I)Participation in a medical monitoring program under the Fairness in Asbestos Injury Resolution Act of 2005.. 
(2)Public service health ActSection 2702(a)(1) of the Public Health Service Act (42 U.S.C. 300gg–1(a)(1)) is amended by adding at the end the following: 
 
(I)Participation in a medical monitoring program under the Fairness in Asbestos Injury Resolution Act of 2005.. 
(3)Internal Revenue Code of 1986Section 9802(a)(1) of the Internal Revenue Code of 1986 is amended by adding at the end the following: 
 
(I)Participation in a medical monitoring program under the Fairness in Asbestos Injury Resolution Act of 2005.. 
VAsbestos ban 
501.Prohibition on asbestos containing products 
(a)In generalTitle II of the Toxic Substances Control Act (15 U.S.C. 2641 et seq.) is amended— 
(1)by inserting before section 201 (15 U.S.C. 2641) the following: 
 
AGeneral provisions;and 
(2)by adding at the end the following: 
 
BBan of asbestos containing products 
221.Ban of asbestos containing products 
(a)DefinitionsIn this chapter: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)AsbestosThe term asbestos includes— 
(A)chrysotile; 
(B)amosite; 
(C)crocidolite; 
(D)tremolite asbestos; 
(E)winchite asbestos; 
(F)richterite asbestos; 
(G)anthophyllite asbestos; 
(H)actinolite asbestos; 
(I)any of the minerals listed under subparagraphs (A) through (H) that has been chemically treated or altered, and any asbestiform variety, type or component thereof. 
(3)Asbestos containing productThe term asbestos containing product means any product (including any part) to which asbestos is deliberately or knowingly added or used because the specific properties of asbestos are necessary for product use or function. Under no circumstances shall the term asbestos containing product be construed to include products that contain de minimus levels of naturally occurring asbestos as defined by the Administrator not later than 1 year after the date of enactment of this chapter. 
(4)Distribute in commerceThe term distribute in commerce— 
(A)has the meaning given the term in section 3 of the Toxic Substances Control Act (15 U.S.C. 2602); and 
(B)shall not include— 
(i)an action taken with respect to an asbestos containing product in connection with the end use of the asbestos containing product by a person that is an end user, or an action taken by a person who purchases or receives a product, directly or indirectly from an end user; or 
(ii)distribution of an asbestos containing product by a person solely for the purpose of disposal of the asbestos containing product in compliance with applicable Federal, State, and local requirements. 
(b)In generalSubject to subsection (c), the Administrator shall promulgate— 
(1)not later than 1 year after the date of enactment of this chapter, proposed regulations that— 
(A)prohibit persons, from manufacturing, processing, or distributing in commerce asbestos containing products; and 
(B)provide for implementation of subsections (c) and (d); and 
(2)not later than 2 years after the date of enactment of this chapter, final regulations that, effective 60 days after the date of promulgation, prohibit persons from manufacturing, processing, or distributing in commerce asbestos containing products. 
(c)Exemptions 
(1)In generalAny person may petition the Administrator for, and the Administrator may grant an exemption from the requirements of subsection (b), if the Administrator determines that— 
(A)the exemption would not result in an unreasonable risk of injury to public health or the environment; and 
(B)the person has made good faith efforts to develop, but has been unable to develop, a substance, or identify a mineral that does not present an unreasonable risk of injury to public health or the environment and may be substituted for an asbestos containing product. 
(2)Terms and conditionsAn exemption granted under this subsection shall be in effect for such period (not to exceed 5 years) and subject to such terms and conditions as the Administrator may prescribe. 
(3)Governmental use 
(A)In generalThe Administrator of the Environmental Protection Agency shall provide an exemption from the requirements of subsection (b), without review or limit on duration, if such exemption for an asbestos containing product is— 
(i)sought by the Secretary of Defense and the Secretary certifies, and provides a copy of that certification to Congress, that— 
(I)use of the asbestos containing product is necessary to the critical functions of the Department; 
(II)no reasonable alternatives to the asbestos containing product exist for the intended purpose; and 
(III)use of the asbestos containing product will not result in an unreasonable risk to health or the environment; or 
(ii)sought by the Administrator of the National Aeronautics and Space Administration and the Administrator of the National Aeronautics and Space Administration certifies, and provides a copy of that certification to Congress, that— 
(I)the asbestos containing product is necessary to the critical functions of the National Aeronautics and Space Administration; 
(II)no reasonable alternatives to the asbestos containing product exist for the intended purpose; and 
(III)the use of the asbestos containing product will not result in an unreasonable risk to health or the environment. 
(B)Administrative Procedure ActAny certification required under subparagraph (A) shall not be subject to chapter 5 of title 5, United States Code (commonly referred to as the Administrative Procedure Act). 
(4)Specific exemptionsThe following are exempted: 
(A)Asbestos diaphragms for use in the manufacture of chlor-alkali and the products and derivative therefrom. 
(B)Roofing cements, coatings and mastics utilizing asbestos that is totally encapsulated with asphalt, subject to a determination by the Administrator of the Environmental Protection Agency under paragraph (5). 
(5)Environmental Protection Agency review 
(A)Review in 18 monthsNot later than 18 months after the date of enactment of this chapter, the Administrator of the Environmental Protection Agency shall complete a review of the exemption for roofing cements, coatings, and mastics utilizing asbestos that are totally encapsulated with asphalt to determine whether— 
(i)the exemption would result in an unreasonable risk of injury to public health or the environment; and 
(ii)there are reasonable, commercial alternatives to the roofing cements, coatings, and mastics utilizing asbestos that is totally encapsulated with asphalt. 
(B)Revocation of exemptionUpon completion of the review, the Administrator of the Environmental Protection Agency shall have the authority to revoke the exemption for the products exempted under paragraph (4)(B) if warranted. 
(d)Disposal 
(1)In generalExcept as provided in paragraph (2), not later than 3 years after the date of enactment of this chapter, each person that possesses an asbestos containing product that is subject to the prohibition established under this section shall dispose of the asbestos containing product, by a means that is in compliance with applicable Federal, State, and local requirements. 
(2)ExemptionNothing in paragraph (1)— 
(A)applies to an asbestos containing product that— 
(i)is no longer in the stream of commerce; or 
(ii)is in the possession of an end user or a person who purchases or receives an asbestos containing product directly or indirectly from an end user; or 
(B)requires that an asbestos containing product described in subparagraph (A) be removed or replaced.. 
(b)Technical and conforming amendmentsThe table of contents in section 1 of the Toxic Substances Control Act (15 U.S.C. prec. 2601) is amended— 
(1)by inserting before the item relating to section 201 the following: 
 
 
Subtitle A—General provisions;and 
(2)by adding at the end of the items relating to title II the following: 
 
 
Subtitle B—Ban of Asbestos Containing Products 
Sec. 221. Ban of asbestos containing products. 
 
